 EXPO GROUP 391Pekowski Enterprises, Inc. d/b/a the Expo Group and International Brotherhood of Teamsters, Local Union 745, AFLŒCIO. Case 16ŒCAŒ18257 January 21, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On September 5, 1997, Administrative Law Judge Keltner W. Locke issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, the General Counsel filed a limited exception and a support-ing brief, and the General Counsel, the Charging Party, and the Respondent filed answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified. The judge™s recommended Order includes affirmative remedies requiring the Respondent to restore the terms and conditions of employment in effect prior to the Re-spondent™s withdrawal of recognition from the Union, make whole employees who would have been referred by the Union and employed by the Respondent if the Re-spondent had continued to use the exclusive hiring hall procedure as required by the contract, and recognize and bargain with the Union as the exclusive representative of unit employees.  The General Counsel excepts to the judge™s failure to further order the Respondent to make whole unit employees who were hired outside the exclu-sive hiring hall procedure and not provided the wages and benefits prescribed by the parties™ agreement.  We find merit in the General Counsel™s exception, because the Order recommended by the judge does not fully rem-edy the Respondent™s failure to apply the terms and con-ditions of the collective-bargaining agreement to em-ployees working in the bargaining unit.  See Williams Pipeline Co., 315 NLRB 630, 632Œ633 (1994); and Oklahoma Installation Co., 325 NLRB 741 (May 14, 1998).  We modify the Order accordingly.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified, and orders that the Respondent, Pekowski En-terprises, Inc., d/b/a the Expo Group, Irving, Texas, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified.                                                            1 We note that the text quoted in sec. IV,3,A, par. 11 of the judge™s decision appeared in the brief of the General Counsel rather than that of the Respondent, and therefore, contrary to the judge, it does not demon-strate a concession by the Respondent 2 We also modify par. 1(b) of the Order to conform to the Board™s customary remedy for the violation found. 1. Substitute the following for paragraph 1(b) of the Order. ﬁ(b)  Failing to bargain with the Union as the exclusive representative of bargaining unit employees by unilater-ally ceasing the application of the terms and conditions set out in the 1993Œ1996 collective-bargaining agreement to unit employees and by unilaterally ceasing its utiliza-tion of the union hiring hall referral services as required in the collective-bargaining agreement.ﬂ 2. Substitute the following for paragraph 2(a) of the Order. ﬁ(a)  Restore the terms and conditions of employment which were in effect, and applicable to employees in the bargaining unit, including the use of the Charging Party™s employment referral service in the manner agreed on in the parties™ 1993Œ1996 collective-bargaining agreement, before the Respondent unilaterally changed those terms and conditions of employment on August 1, 1996, and make whole all unit employees for losses suffered as a result of the changes, as calculated in accordance with Ogle Protection Service, 183 NLRB 682, 683 (1970), with interest computed in the manner prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987).ﬂ 3. Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights.  To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.   WE WILL NOT refuse to recognize and bargain with the Union, International Brotherhood of Teamsters, Lo-cal Union 745, AFLŒCIO, as the exclusive representative of our employees in the following unit:   Included: drivers, checkers, helpers, warehouse-men, dockmen, forklift operators, mechanic Class A, mechanic Class B, servicemen, partsmen, tiremen, within the jurisdiction of Teamsters Local 745.   Excluded: all other employees, including forklift operators working on premises for which a 327 NLRB No. 73  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 392 building permit has been issued, guards, and 
supervisors as defined in the Act. 
 WE WILL NOT fail to bargain with the Union as the 
exclusive representative of bargaining unit employees by 
unilaterally ceasing the application of the terms and con-
ditions set out in the 1993Œ1996 collective-bargaining 
agreement to unit employees 
and by unilaterally ceasing 
our utilization of the union hiring hall referral services as 
required in the collectiv
e-bargaining agreement. 
WE WILL NOT in any like or related manner refuse to 
bargain collectively with the 
Union as the exclusive rep-
resentative of the employees in the unit, or interfere with, 
restrain, or coerce employees in
 the exercise of the rights 
guaranteed them by Section 7 of the Act. 
WE WILL rescind all changes we made, on and after 
August 1, 1996, in the terms and conditions of employ-
ment of bargaining unit employees, and restore the terms 

and conditions of employment as described in our 1993Œ
1996 collective-bargaining agreement with the Union, 
and WE WILL make whole, with interest, all unit em-
ployees for losses suffered as a result of the changes. 
WE WILL make whole, with interest, all employees 
who would have been referred to us for employment, 
through the Union™s referral service, and employed by 
us, but were not employed 
by us because, on and after 
August 1, 1996, we did not use the Union™s referral ser-
vice as provided in our 1993Œ1996 collective-bargaining 
agreement with the Union. 
  PEKOWSKI ENTERPRISES, INC. D/B/A THE 
EXPO GROUP 
 DECISION STATEMENT OF THE CASE 
KELTNER W. LOCKE, Administrative Law Judge.
 In this case, the General Counsel of 
the National Labor Relations 
Board (the General Counsel or 
the Government) alleges that Pekowski Enterprises, Inc. d/
b/a the Expo Group (the Respon-
dent or the Company) unlawfully withdrew recognition from 
International Brotherhood of 
Teamsters, Local Union 745, 
AFLŒCIO (the Charging Party or the Union) and refused to 

bargain with it, in violation of Section 8(a)(5) and (1) of the 
National Labor Relations Act (the Act). It also alleges that the 
Respondent unilaterally changed terms and conditions of em-
ployment without notifying the Union and giving it the oppor-
tunity to bargain about thos
e changes and their effects. 
This case turns on whether the 
Respondent is an employer 
engaged in the construction industry and whether it had recog-
nized the Union pursuant to Section 8(f) of the Act, rather than 
Section 9(a). I find that the Respondent is not an employer in 
the construction industry, and therefore could not grant recogni-
tion under Section 8(f). Therefore, its withdrawal of recognition 
and refusal to bargain violated the Act as alleged. 
Procedural History 
Based on an original charge the Union filed and served on September 25, 1996, and an amended charge it filed and served 
on November 8, 1996, the Regional Director for Region 16 of 
the National Labor Relations Board (the Board) issued a com-
plaint in this case on November 14, 1996, which the General 
Counsel amended at hearing in
 the manner discussed below. 
The parties appeared before me at a hearing on February 24Œ25, 

1997, in Fort Worth, Texas. They
 also filed posthearing briefs, 
which I have considered.
1 FINDINGS OF FACT 
I. STATUS OF THE PARTIES
                                                            
The Respondent admits that the Union filed and served the charge and amended charge as alleged in the complaint. It also 
admits it is a Texas corporation with a place of business in 
Irving, Texas, that it has been
 engaged in setting up and fabri-
cating exhibits for the trade show and convention industry, and 
that during the 12 months immediately  preceding the filing of 
the charge, it provided services valued in excess of $50,000 
directly to customers outside th
e State of Texas. I so find. 
It also admits, and I find, that at all material times it has been 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act, that John Pekowski 
 has been its president, a 
supervisor within the meaning of
 Section 2(11) of the Act, and 
its agent within the meaning of Section 2(13) of the Act. 
Similarly, the Respondent admits, 
and I find, that at all times 
material to this case, the Charging Party has been a labor or-
ganization within the meaning of Section 2(5) of 
 the Act. 
II. CONTESTED COMPLAINT ALLEGATIONS
 1. Appropriateness of unit
 At hearing, the General Counsel
 orally amended paragraph 7 
of the complaint, without objecti
on, to allege that the following 
employees of the Respondent co
nstituted a unit appropriate for 
the purposes of collective barg
aining within the meaning of 
Section 9(b) of the Act: 
 Included: drivers, checkers, helpers, warehousemen, dock-
men, forklift operators, mechanic Class A, mechanic 

Class B, servicemen, partsmen, firemen, within the juris-
diction of Teamsters Local 745. 
 Excluded: all other employees, 
including forklift operators 
working on premises for which a building permit has been 
issued, guards and supervisors, as defined in the Act. 
 (Tr. 28; see also Tr. 26Œ27.) 
The Respondent had denied the original paragraph 7 of the 
complaint, and it denied the allegations in this amendment. 
2. Recognition of union
 As stated above, the Genera
l Counsel and the Respondent 
disagree about whether the Respondent granted recognition to 

the Union under Section 9 of the Act, or under Section 8(f) of 
the Act. However, the parties do not dispute most of the rele-
vant facts. Instead,  they disa
gree with the conclusions to be 
drawn from those facts. 
For example, paragraph 8 of the complaint alleges that the 
Company recognized the Union as the exclusive bargaining 
representative of the unit employees in about May 1992, and 
that such recognition has been embodied in successive collec-
tive-bargaining agreements, and that the most recent of these 
agreements had been effective from August 1, 1993, to July 31, 
1996. The Respondent does not dispute entering into these 
 1. Certain errors in the transcript  (App. A) have been noted 
and corrected.   (App. A omitted from publication.) 
 EXPO GROUP 393 agreements, but denies that they resulted in a bargaining obliga-
tion. 3. Alleged refusals to bargain
 Complaint paragraphs 10 and 11 
allege that the Union sent 
letters to the Company on April 30 and September 26, 1996, 
requesting to negotiate. The Respondent does not deny the 
letters, but does deny that they
 were ﬁgood faith offers to bar-
gain.ﬂ Complaint paragraph 12 alleges that by the September 26, 
1996 letter, the Respondent notifie
d the Union that it had no 
obligation to bargain, that 
it withdrew recognition from the Union, and since then has failed and refused to recognize the 
Union as the exclusive bargaining representative of employees 
in the unit. The Respondent has 
denied these allegations, but 
has stipulated to the authenti
city of the September 26, 1996 
letter, which was received into evidence as General Counsel™s 
(G.C.) Exhibit 9. 
Complaint paragraph 13 alleges that since about August 
1996, the Respondent has ceased applying the 1993Œ1996 col-
lective-bargaining agreement to the employees in the bargain-
ing unit, and also ceased using the Union™s hiring hall referral 
services as required by that ag
reement. The Respondent denied 
these allegations, but it did not s
ubmit any proof to show that it 
has continued to ask the Union to refer individuals for em-
ployment. 
4. Affirmative defenses
 In its answer, the Respondent ra
ised a number of affirmative 
defenses challenging an essential element of the General Coun-

sel™s theory, specifically, that at time the Respondent entered 
into a collective-bargaining relationship with the Union, a ma-
jority of the bargaining unit employees had chosen or desig-
nated the Union as their representative. 
The first of these defenses 
contends that the 1993Œ1996 col-
lective-bargaining agreementŠwas a ﬁprehire agreement exe-
cuted between a construction industry contractorﬂ and the Un-
ion and therefore, under 
John Deklewa & Sons,
 282 NLRB 
1375 (1987), the Union enjoyed no presumption of majority 
status after the agreement expired. 
As a second defense the Company argues that even if it isn™t 
in the construction  industry,
 its 1993Œ1996 agreement with the 
Union was still a prehire agreement, and the same principle 
should apply to a prehire agre
ement outside the construction 
industry as inside it. Namely, such an agreement, by its nature, 
cannot give rise to a presumpti
on of majority status after the 
contract expires. 
The Respondent™s third defense states that the ﬁUnion, by its 
actions, has failed and refused to bargain collectively with Re-
spondent.ﬂ Its fourth defense contends that
 the Union ﬁhas never alleged 
or established its majority status in regard to the unit named in 
the Complaint.ﬂ 
The fifth defense alleges that the Respondent ﬁhas a reason-
able basis for believing that the 
Union does not have a majority 
statusﬂ in any unit of the Company™s employees. 
The Respondent™s sixth defense st
ates that at all relevant 
times, another labor organizatio
n has been the exclusive bar-
gaining representative of  ﬁcertain of the positions named in the 
unitﬂ described in the complaint.
2                                                           
                                                                                             
2. Additionally, in its posthearing brief, the Respondent also chal-
lenges the appropriateness of the unit 
described in par. 7 of the com-
III. FACTS RELATING TO THE ALLEGED UNFAIR                             
LABOR PRACTICES 
1. The Respondent™s relationship with the Union
 Paragraph 8 of the complaint alleges, in part, that the Re-
spondent recognized the Union as the designated collec-
tive-bargaining representative of
 its employees in ﬁabout May 
1992.ﬂ  At trial, the Responde
nt™s owner, Raymond J. Pe-
kowski,3 testified that he
 owned a company called Tesco, which 
was a predecessor to the Respondent.
4  The record does not 
establish when ﬁTescoﬂ became ﬁThe Expo Group.ﬂ Since no 
party has raised an issue regardi
ng successorship, I will refer to 
them both as ﬁRespondent.ﬂ 
The Respondent builds many exhibits in its own shops, 
which are located in a warehouse where the Respondent also 
receives and stores displays fro
m various exhibitors.  To take 
such materials to and from a convention site, the Company had 
relied on employees of a contractor, M & M Enterprises. The 
Union represented these M & M Enterprises employees. 
Owner Pekowski testified that in 1992, a union official told a 
company representative, Jim Miller, that the Union ﬁwasn™t 
going to provide laborﬂ to M & M Enterprises any more, and 
that the Company ﬁhad to si
gn this contract.ﬂ (Tr. 264.)
5 Because of a major show at that time, the Company needed 
help to take materials to and from the exhibition hall, so Miller 
signed a collective-bargaining agreement entitled ﬁTEXAS 
CONFERENCE OF TEAMSTERS MASTER TRANSFER-
CARTAGE-GARAGE AGREEMENT FOR THE STATE OF 
TEXAS,ﬂ which was effective from August 1, 1990, through 
July 31, 1993. (R. Exh. 9E.) 
Representatives of the Chargi
ng Party and two other Team-
sters union locals, as well as a representative of the Texas Con-
ference of Teamsters, signed th
is agreement. Although the title 
of this contract suggests that the Texas Conference of Team-
sters was a party, the recognition
 clause indicates that a local 
union, rather than the Texas 5 Conference, was the collec-

tive-bargaining representative in a particular area. Specifically, 
the recognition clause stat
es, in part, as follows: 
 Section 1. The Employer recognizes and acknowledges 
that the Local Unions affiliated with the Texas Conference 
of Teamsters are the exclusive representatives of all em-
ployees in the classifications of work covered by this 
 plaint, as amended at hearing. I do
 not consider this an affirmative 
defense because the burden of proving
 that the alleged bargaining unit is appropriate rests on the General Counsel.
 3. In accordance with the United States Government Style Manual, 
courtesy titles such as ﬁMr.ﬂ and ﬁMs.
ﬂ ordinarily will not be used in 
this decision. No disrespect is inte
nded. For clarity, a title occasionally 
may be used where that title indica
tes the person™s authority or job 
function. 
4. When asked if Tesco was ﬁa 
predecessor company to The Expo 
Group,ﬂ Pekowski testified, ﬁYes, it was.ﬂ (Tr. 162.)  It should be noted 
that the complaint has not raised an allegation of successorship, and the 
Respondent has not raised any defense involving denial of successor-
ship. 5.  Pekowski™s testimony on this point is hearsay because he was not 
present when Union Representative 
Rogers reportedly made the state-
ment to Miller. Neither Rogers nor 
Miller testified. The statement at-
tributed to Miller is uncontroverted by them. 
I will consider this hearsay only as
 background. As discussed below, 
I need not decide whether or not the Union coerced the Respondent into 
a bargaining relationship because the 
conclusive presumption of lawful 
recognition makes that issue immaterial.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394 Agreement, and Supplements 
thereto for the purpose of 
collective bargaining as provi
ded by the National Labor 
Relations Act. 
Section 2. The Local Union is affiliated with the Inter-
national Brotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, but the International is 
not a party to this Agreement. 
Section 3. This Agreement will include and cover all 
of the following work and classifications of the Employer: 

truck drivers, truck driver helpers, warehousemen, check-
ers, mechanics, shop employees. 
In keeping with existing practices and NLRB Case No. 
16ŒCDŒ129 and Case No. 23ŒCDŒ389, this Agreement 
shall also include and cover forklift work and operators 
except forklift work done on 
premises for which a building 
permit has been issued 
Section 4. The Company agrees that if it opens an op-
eration in any city in the State of Texas that they will give 
recognition to the Local Uni
on whose jurisdiction the op-
eration is in. Recognition in this Contract shall apply. 
 (R. Exh. 8.) 
Pekowski himself signed the succeeding collec-
tive-bargaining agreement, which covered the period August 1, 

1993, through July 31, 1996. Its recognition clause includes 
language identical to that in the 1990Œ1993 agreement quoted 
above.  (G.C. Exh. 2.)   Although the contract in evidence does 
not reflect the name of the company on behalf of which Pe-
kowski signed, the record as a 
whole indicates that it was the 
Expo Group. Owner Pekowski testified that he was ﬁcoercedﬂ into enter-
ing into the 1990Œ1993  agreement.  However, he did not make 
that claim with respect to the 1993Œ1996 contract.
6  He admit-
ted that no one picketed, threatened him, or vandalized the 

Company. (Tr. 163.)  The eviden
ce does not establish that the 
Respondent recognized the Union in 1992 because of unlawful 
coercion. 
Similarly, the record does not establish that the Union co-
erced the Company into signing the 1993Œ1996 agreement. I 
find that the Respondent did not sign that agreement because of 
any unlawful pressure. 
2. Use of the hiring hall
 The Union operates a hiring hall and the 1990Œ1993 and 
1993Œ1996 collective-bargaining ag
reements required signato-
ries to use it. The clause appears in article 5, section 3, and 
states in part as follows: 
 Section 3. The Employer shall notify the Union when-
ever additional employees are needed and the Union shall 
have the first opportunity to furnish applicants, if it is able 
to do so. The Employer shall give preference to any appli-
cant referred to it by the Union. In the event the Union is 
unable to furnish applicants when requested to do so, the 
Employer may hire empl
oyees from any source. 
                                                          
                                                           
6. With respect to the 1993Œ1996 agre
ement, Pekowski testified, in 
part, as follows: Q. And you™re not saying you were coerced when you put 
your signature there? 
A. No. What I™m saying is that just even by looking at that, 
the union didn™t even know the name of our company. We 
weren™t party to the negotiations. Th
ey just sent this to me and 
said, here, sign it. And we needed labor and we signed it. (Tr. 
162Œ163.) 
 (G.C .Exh. 2 at p. 6.) 
This same section allowed the Union to file a grievance if the 
employer rejected an applicant the Union had referred. Former 
employee Donna French testified that she worked for the Re-
spondent from about 1988 to May 1996 (Tr. 30) as a casual 
employee referred by the Union. The Respondent never con-
tacted her directly but went 
through the Union™s hiring hall 
when it needed workers. (Tr. 34.) 
Another employer, Marty Carr
ington, gave similar testi-
mony, except that his last work with the Company, which he 

obtained through the Union, extended from mid-September 
1995 until the end of July 1996, when the collective-bargaining 

agreement expired. (Tr. 62Œ63.)  Carrington testified that when 
he went to work on July 31, 1
996, his supervisor said they 
didn™t need him any more. (Tr. 69Œ70.) 
3. Work of the unit employees 
French testified that her duties as a freight handler and 
freight checker included writing reports based on information 
from bills of lading. She would check the freight as it was 
loaded on or off  the truck at the convention site. She performed 
these services wherever the Company had a show, which was 
usually at the Dallas Convention Center. (Tr. 31Œ32.) 
Carrington described his duties 
as a warehouseman as fol-lows: ﬁI received freight, marked it, wrote it up on receiving 
reports, staged it or loaded it on a trailer, whatever was neces-
sary. If I staged it, when it became time for it to go to show site, 
I loaded it on trailers, and then lots of times I would deliver it to 
show site.ﬂ (Tr. 63Œ64.)
7 In understanding the scope of work performed by bargaining 
unit employees, it is also helpful to describe what they don™t do. 
The record is clear that the employees referred by the Union did 
not design, build, put together, or take apart the exhibits which 
they took to and from the show sites. Employees classified as 
carpenters and decorators, not in the bargaining unit, did the 
building, based on designs by
 other nonunit employees. They 
also did the assembling and disa
ssembling of the exhibits. (Tr. 
70, 260, 369.)
8 Unit employees also were not 
involved in laying carpet at 
show sites. (Tr. 250.)  That wo
rk also is done by decorators. 
(Tr. 253.) 
Pekowski testified that the Re
spondent™s employees, classi-
fied as decorators, ﬁperform
ed the supplying of both equip-
ment, carpeting, cleaning, on-si
te labor, suspended sign hang-
ing, standard furniture.ﬂ (Tr. 373Œ374.)
9  Other parts of the 
record suggest that another labor organization represents at 

least some of the decorators in a unit apart from the unit at issue 
here.  7.Owner Pekowski testified on cross-examination that employees 
classified as ﬁdecoratorsﬂ drove th
e freight from the company ware-
house to the show site, but that the Union contested this work assign-
ment.  He also testified that deco
rators unloaded and installed the ex-
hibits. (Tr. 370.)  Decorators are not in the unit alleged in the com-
plaint, as amended. 
8.Pekowski testified that decorators were represented by another la-
bor organization.  (Tr. 260.) 
9.This testimony suggests a clear demarcation between the customary 
work of the decorators and the work of employees in the bargaining 
unit alleged in the complaint, as am
ended. Thus, it appears relevant to 
both the issue regarding the appropriate unit, and the issue as to 
whether the employees represented by the Union were engaged in the 
building and construction industry. 
 EXPO GROUP 395 Additionally, the record indicates that sometimes, work as-
signment disputes arose between the labor organization repre-
senting the decorators and T
eamsters Local 745, over which 
employees got to ﬁtruckﬂ the 
freight from the Respondent™s 
warehouse to the show site. 
Pekowski™s testimony does not 
establish which group of employees got to do this trucking 
work before the collective-bargaining agreement expired on 
July 31, 1996, although he did state that ﬁUsually Decorators 
claim that work.ﬂ  (Tr. 169.)
10  The record does not contain 
specific information about any such dispute. 
From the evidence as a whole, I conclude that with the ex-
ception of the trucking work claimed by the union representing  

the decorators, there was a pretty clear demarcation between 
the work of employees referred by the Teamsters and the work 
of 30 other employees. The employees referred by the Team-
sters were involved in moving things. 
Some of them, like French, kept records of things being 
moved. Others, like Carrington, also lent their strength and skill 
to getting that freight from one location to another.  However, 
all of them performed some part of the process of transporting 
freight. On the other hand, these employees did not design exhibits, 
work performed by others classifi
ed as ﬁdesigners.ﬂ Similarly, 
the employees referred by the Teamsters did not build the ex-
hibits in the Respondent™s shops. 
They did not take these exhib-
its apart for shipment to or from 
the show site, and they did not 
put the exhibits together at the 
show site. That work fell to the 
decorators. In a nutshell, the decorators
 build, unbuild, and rebuild ex-
hibits. The employees referred by the Teamsters carried the 
freight or kept track of where it went, but did not get involved 
in the mechanics of putting it together or taking it apart. 
4. The employee complement 
In 1996, a total of 137 different persons worked for the 
Company on referral by the Union. Of these, the employee who 
worked least for the Respondent
, Johnny G. Johnson, worked 4 
hours in 1996, and the employee who worked most, Marty N. 
Carrington, worked 1263.75 hours. 
As would be expected, these 
137 included a number who had 
worked for the Respondent before 1996, as well as some who 

had not. None of the 137 empl
oyees received a check after 
August 9, 1996, which, I conclude, 
is consistent with evidence 
indicating that the Respondent di
d not seek referrals from the 
Union after the contract expired on July 31, 1996. The typical 
delay between the end of the pay period and issuance of the 
paycheck would account for the checks being dated August 9  
rather than July 31, 1996. 
The documents in evidence do not show how many hours an 
employee worked in a given month or a given quarter, but only 
report the total straight time 
and overtime hours the employee 
worked in 1996. Therefore, it is not possible to determine how 
                                                          
                                                           
10.The record suggests the Respondent encountered a similar problem 
when working on an exhibition in Houston, which fell within the geo-
graphical jurisdiction of another 
Teamsters local which signed the 
ﬁMaster Transfer-Cartage-Garageﬂ 
Agreement descri
bed above. Based 
on the testimony, I find that when confronted with a work assignment 

dispute, at least one arising outside the area covered by Teamsters 
Local 745, the Company would respond to a grievance by paying the 
employees not assigned to the work as well as the employees who 
performed the work. 
 many hours any particular employee worked in the 90-day pe-
riod preceding the withdrawal of recognition. 
Similarly, it is not possible to determine from the record how 
many of these employees were 
working for the Respondent at any given time. Testimony suggest
s that the need for such em-ployees fluctuated greatly, de
pending on whether a trade show was underway or about to get 
underway. However, the docu-
mentation does not establish, 
for example, whether the em-
ployee complement in this unit ever dropped to one or none, 

and if so, how long it stayed at that level before increasing. 
5. Withdrawal of recognition 
The collective-bargaining agreement included a provision 
that it would renew automatically
 unless a party to it gave no-
tice to terminate or modify it. To forestall the automatic re-
newal, that notice had to be given at least 60 days before expi-
ration. (G.C. Exh. 2, p. 38.) 
The Union gave such notice in an April 30, 1996 letter to 
Pekowski. This letter was signe
d by Charles Rogers, who was 
then president of Local 745 a
nd its business representative. 
(G.C. Exh. 3.) 
On May 29, 1996, Owner Pekowski sent Union President 
Rogers two letters. The first notified the Union that it desired 
ﬁto withdraw from the current multi-employer bargaining group 
and to enter into negotiations 
with the Teamsters union on its 
own behalf.ﬂ11 (G.C .Exh. 5.) The second repeated the Respon-
dent™s announcement that it was withdrawing from the mul-tiemployer association, and al
so gave notice ﬁto terminate 
and/or modifyﬂ the collective-bargaining agreement. (G.C. Exh. 
6.) The Respondent sent a similar 
letter, including both its no-
tice of withdrawal from multiemployer bargaining and its no-
tice to terminate or modify the collective-bargaining agreement, 
to the Texas Conference of Teamsters. Owner Pekowski also 
signed this letter, dated Ma
y 30, 1996. (G.C. Exh. 7) 
In August 1996, the International Brotherhood of Teamsters 
placed Local 745 in receivership, and removed Rogers from his 

positions as president and busine
ss representative. The trustee 
appointed to take charge of Local 745 then named David Doyle 

to be a business agent. (Tr. 77Œ78.) 
Doyle testified that on September 24, 1996, the Union pick-
eted a trade show site at wh
ich the Respondent was present. The next day, the Union picketed again, and Doyle had a con-

versation at the picket line with one of the Company™s attor-
neys. That same day, Doyle filed an unfair labor practice 
charge against the Respondent. (Tr. 85 and 86.) 
On September 26, 1996, Doyle sent a letter to Pekowski in-
troducing himself as business ag
ent and requesting bargaining. 
(G.C.Exh. 8.)  This letter, sent by facsimile as well as certified 
mail, drew a response from the Company that same day. In his 
reply, also sent by facsimile and certified mail, Pekowski 
stated, in part, as follows: 
 In regard to your indication of willingness to negotiate 
. . . be advised that on or about May 30, 1996, The Expo 

Group gave timely notice to local 745 that The Expo 
Group was withdrawing its affiliation with the 
multi-employer group signatory to the then-existing col-
lective bargaining agreemen
t. Accordingly, The Expo 
 11.The General Counsel has not contended that the Respondent™s 
withdrawal from the multiemployer association was untimely. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396 Group will no longer negotiate with the Teamsters as a 
member of that multi-employer group. 
In regard to your allegation that The Expo Group is 
committing an ongoing unfair labor practice by its failure 
to negotiate with the Teamsters, be further advised that 
The Expo Group has no obligation to bargain with the 
Teamsters Local 745. 
 (G.C. Exh. 9.) 
 On September 27, 1996, Doyle re
plied, and repeated the de-
mand that the Respondent bargain. (G.C. Exh. 10.) The record 
establishes that the Respondent 
has not recognized or bargained 
with the Union denying that it had a duty to bargain on Sep-
tember 26, 1996. 
IV. THE LEGAL PRINCIPLES
 The complaint alleges two sepa
rate violations of Section 
8(a)(5) and, derivatively,  Sec
tion 8(a)(1) of the Act. The es-
sence of the first violation is th
at the Respondent had a duty to 
negotiate with the Union regarding modifications in the collec-
tive-bargaining agreement, but refused the Union™s request to 
do so. In other words, it alleges a ﬁrefusal to bargainﬂ in its 
most literal sense. 
The duty to bargain includ
es this duty to negotiate
12 but does 
not stop there. It also requires an employer to give the union 

notice and an opportunity to bargain before making certain 
changes in wages, hours, or other terms and conditions of em-
ployment. The complaint also al
leges that the Respondent vio-
lated Section 8(a)(5) and (1) by
 making such changes without notifying the Union and affording it that opportunity. 
To establish the first alleged 
violation, the General Counsel 
must prove the following elements: (1 ) There is a unit of em-
ployees which is appropriate for collective bargaining. (2) A 
majority of the employees in that unit has chosen the Union to 
represent them. (3) The Union has requested to bargain. (4) The 
Respondent has refused. 
Establishing the second allege
d violation also requires the 
General Counsel to prove the first two of these 
elements. Addi-tionally, it requires proof that the Respondent made changes in 
terms and conditions of employment which are mandatory sub-
jects of bargaining, without first giving the Union notice and an 
opportunity to negotiate regarding 
the changes and their effects. 
1. The appropriate unit 
A. The Respondent™s Arguments As noted above, the General Counsel must plead and prove that the Union represents employees in a unit appropriate for 

collective bargaining. At hearing, the General Counsel 
amended the unit description in the complaint and the amended 
unit description is quoted ve
rbatim above. The Respondent 
denies that the unit described in
 the complaint, as amended at 
hearing, is appropriate, arguing in its posthearing brief as fol-
lows:                                                            
                                                           
12.Sec. 8(d) of the Act defines the duty to bargain, in part, as ﬁthe 
performance of the mutual obligation 
of the employer and the represen-
tative of the employees to meet at 
reasonable times and confer in good 
faith with respect to wages, hours,
 and other terms and conditions of 
employment, or the negotiation of an
 agreement or any question arising 
thereunder, and the execution of a written contract in
corporating any agreement reached if requested by e
ither party, but such obligation does 
not compel either party to agree to a proposal or require the making of a 
concession.ﬂ 29 U.S.C. § 158(d). 
There can be no duty to bargain in the new unit as-
serted by General Counsel in the amendment to the Com-
plaint. The new unit is not rest
ricted to the casual employ-
ees who, alone, were referred under the contracts by Local 
745 and Local 988. It include
s categories never employed 
from the hiring hall by Expo and, arguably, would include 

full-time employees at Expo™s warehouseŠnever a part of 
the bargaining relationship. Ge
neral Counsel, by altering 
the unit, necessarily abandons enforcement of the old rela-

tionship. Yet the Union™s original notice, its demands for a contract, and its requests to 
bargain, were all based upon a 
renewal of the old c
ontractual relationship.
13   (R. Br. at p. 7.) 
Later in its brief, the Responde
nt elaborated on its argument 
that the unit alleged as amende
d by the General Counsel at 
hearing, differed from the unit described in the collec-

tive-bargaining agreement:  
 The amendment to the Complaint to change the unit in 
which General Counsel asserts 
a duty to bargain is bewil-
dering at best. It includes fi
ve classifications which had 

not been employed under either
 of the agreements. The list 
of employees working since 
1993 contains no wage rate 
equal to that for Mechanic Class B, Serviceman, Partsman, 

or Tireman. G.C. Exh. 11. D
onna French had seen no such employees during her eight years of employment. General 

Counsel used classifications 
from the first part of Appen-
dix A of the 1993 Agreement (Tr. 26) despite the fact tes-

timony was unanimous that th
ese classifications did not 
apply to Expo insofar as fu
ll-time employees were con-
cerned. Tr. 120, Tr. 34. 
Not only does the alleged unit differ from that in the 
contract, the contracting parties are different from that for 

which General Counsel seeks bargaining from Respon-
dent. The contract covers employees throughout the State 
of Texas, apparently all members in the Texas Conference 
of Teamsters. Expo properly notified Local Union 745 of 
termination, but it also gave notice to the Texas Confer-ence of Teamsters with notice 
to the other unions who had 
signed the agreements. G.C. Exhs. 5, 6, and 7.  Expo™s of-

fer to bargain was with ﬁTeamsters.ﬂ It was not separated 
by individual organizations and it was served upon all. 
General Counsel™s intent to enforce an obligation to bar-
gain solely for one of the four bargaining agents attempts a 
unilateral modification of th
e bargaining relationship. 
At no time did Local 745 or 
any other Teamster affili-
ate request bargaining in a unit as circumscribed by the 
Complaint amendment.  Whether or not it be an appropri-
ate unit, there was never a reque
st to bargain in a unit con-sisting of new classifications
 involving a geographical re-
 13.By ﬁthe old contractual relationship,ﬂ the Respondent appears to 
be referring to its argument that it recognized the Union, and signed the 
collective-bargaining agreements, pursuant to Sec. 8(f) of the Act, 
which grants an exception to the principle that an employer unlawfully 
assists a union if it recognizes the union as the collective-bargaining 
representative of a unit of employ
ees before the company hires the 
employees the union is supposed to represent. The Act makes such 
premature recognition unlawful because it deprives the employees of 
their statutory right to form, join, or
 assist labor organizations, to bar-
gain collectively through representatives of their own choosing, or to 

refrain from such activities. See 
29 U.S.C. § 157. 
The construction industry exception created by Sec. 
8(f), 29 U.S.C. § 158(f), will be 
discussed below. 
 EXPO GROUP 397 striction coextensive with the 
jurisdiction of Local 745. As 
pointed out previously, there has been no showing of ma-
jority support in any unit. The ambiguous unit newly cre-
ated by General Counsel is impossible of measurement. 
No one knows who is in it. 
 (R. Br.at 27Œ28.) 
 To consider the Respondent™s arguments fully requires a 
close comparison of the bargaining unit alleged in the com-
plaint with the terms of the collective-bargaining agreement. 
B. Composition of the Unit 
Paragraph 7 of the original complaint, before amendment at 
hearing, alleged an appropriate unit which included ﬁall truck 
drivers, truck driver helpers,
 warehousemen, checkers, mechan-
ics, shop employees and forklift 
operators employed within the 
state of Texasﬂ and excluded ﬁall other employees including 
forklift operators working on premises for which a building 
permit has been issued, guards and supervisors as defined in the 
Act.ﬂ 
As indicated above, the General Counsel amended the com-
plaint orally at hearing. Th
e amended unit includes ﬁdrivers, 
checkers, helpers, warehousemen, dockmen, forklift operator, 
mechanic Class A, mechanic Class B, servicemen, partsmen, 
firemen within the jurisdiction of Teamsters Local 745ﬂ and 
retains the same exclusions alle
ged in paragraph 7 of the origi-
nal complaint. (Tr. 28.) The Respondent did not object to the 
amendment, although it denied th
at the amended unit was ap-
propriate for collective bargaining. 
The recognition clause in the Respondent™s 1993Œ1996 
agreement with the Union does not include a specific unit de-
scription but instead refers to ﬁall employees in the classifica-
tions of work covered by this 
Agreement.ﬂ Appendix A to that 
agreement consists of three tabl
es listing various classifications 
and wage rates. The first table 
refers to ﬁRegular Employees 
(Maintained on Current Company 
Seniority Roster)ﬂ and does 
not pertain to any of the Company™s workers. The second and 
third tables list the following classifications (wage rates omit-
ted):  PART-TIME EMPLOYEES CASUAL EMPLOYEES: Driver Checker Helpers Warehousemen Forklift Operators 
Mechanic Class A 
Paint and Body 
Mechanic Class B 
Serviceman 
Partsman 
Tireman 
 CONVENTION AND TRADE SHOWS 
  Part-Time Employees (Casual Employees) 
 Divers, Checkers, and Forklift Operators 
Helpers, Warehousemen and Dockworker 
 (G.C. Exh. 2 at pp. 40Œ41. ) 
The unit described in the original complaint includes me-
chanics and shop employees. Mech
anics are listed specifically 
in the second table of Appendix 
A, but the term ﬁshop employ-
eesﬂ does not appear.
14 The term ﬁshop employeeﬂ argu
ably may include the ser-
viceman, partsman, and  fireman classifications which are listed 
in the second table of Appendix 
A. On the other hand, as noted, 
it is possible that the term ﬁshop employeeﬂ could refer to some 
classification that was not covere
d by the collective-bargaining 
agreement, such as the decorato
rs who build exhibits in the 
shops inside the Respondent™s warehouse. 
Interpreted in that way, the term ﬁshop em
ployeeﬂ would 
make the unit described in comp
laint paragraph 7 broader than 
the unit which the Respondent recognized when it signed the 

collective-bargaining agreement. I believe that the General 
Counsel amended  this complaint pa
ragraph, at least in part, to 
eliminate this confusing possibility. Thus, contrary to the Re-

spondent™s argument, at least this portion of the complaint amendment served to prevent 
the unit description from being 
broadened. 
The alleged unit, as amended, does not include every classi-
fication listed for part-time an
d casual employees in Appendix 
A of the contract. Paint and body employees are left out, but 

there is no showing that the Respondent has employed any such 
workers. 
I find that the amended unit description does not include any 
classification other than those 
listed in Appendix A of the col-
lective-bargaining agreement. There is no  danger that applying 

this unit description would forc
e the Respondent to recognize 
the Union as the representative of employee classifications not 
covered by the contract wh
ich the Respondent signed. 
On the other hand, the unit described in amended complaint 
paragraph 7 may be  underinclusive, 
in the sense that it does not 
describe every classification of employee listed in the collec-
tive-bargaining agreement. However, this agreement covers a 
number of different employers w
ho joined together to bargain 
as a group, and these various employers necessarily use differ-
ent classifications of employees. 
Considering that the Respondent withdrew from multiem-
ployer bargaining, it is not surprising that the Respondent™s 
own employee complement might not include all the classifica-
tions which were subject to the Contract. Yet, the fact that an 
employer™s work force does not include all the classifications 
for which the union was recognized does not make the recogni-
tion invalid or the unit inappropriate. To assure that this obvi-
ous  point does not overlook a subtlety in the Respondent™s 
arguments, those specific arguments will be discussed in 

greater detail. 
C. The Respondent™s 
Specific Objections to Amended Unit 
The Respondent states that the ﬁ
unit, as amended at trial, in-
cludes five classifica
tions which had not been employed under 
either of the agreements. The list of employees working since 
1993 contains no wage rate equal 
to that for Mechanic Class B, 
Serviceman, Partsman, or Tireman.ﬂ
15 (R. Br. at p. 27.) The 
                                                          
 14.Potentially, the term ﬁshop employeesﬂ could cause confusion in 
this case because the Respondent™s main warehouse contains a number 
of shops where employees build trade show exhibits, some of them 
quite elaborate. The Union has not 
claimed to represent these employ-
ees and at least some of them, the 
decorators, are represented by an-
other labor organization. 
15.Although the Respondent™s brief states that the amended unit in-
cluded ﬁfive classifications which 
had not been employed under either 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398 record does not contradict the 
Respondent™s assertion, but what 
is its legal significance? 
Clearly, if the Respondent had continued as part of the mul-
tiemployer unit, it would not matter
 that it did not employ all 
classifications described in the contract. Other employers pre-
sumably had workers in these 
classifications, and those em-
ployees were part of the bargaining unit.   
When the Respondent timely withdrew from the multiem-
ployer unit, it created a separa
te, single-employer unit of the 
Respondent™s employees, apar
t from the multiemployer unit 
which continued without the Re
spondent. The Board presumes 

that in such a situation, a union enjoys majority status in the 
single-employer unit as well as in the multiemployer unit. 
Barney™s Club, 
227 NLRB 414 fn. 3 (1976). However, this 
presumption of continuing majori
ty status does not address the 

issue of whether the withdrawal from multiemployer bargaining 
has somehow rent the work force asunder in a way that makes 
the single-employer unit inappropriate. 
In essence the Respondent claims that, by amending the unit 
alleged as appropriate in the complaint, the General Counsel is 
imposing on the Respondent a unit to which it never agreed. 
However, by signing the collective-bargaining agreement, the 
Respondent did, in fact, agree to a unit which included the Eve 
classifications of employees not
 present in the Respondent™s 
work force. If there has been a narrowing of the unit, that is 
because the Respondent withdrew from the multiemployer unit. 
But does this narrowing of the unit make the General Counsel™s 
unit description fatally defective? 
The Respondent™s argument might 
imply that, with respect to 
the five classifications it did not employ, signing the contract 
with the Union was tantamount to entering into an unlawful 

prehire agreement. That argument must be rejected. When the 
Respondent signed  the collectiv
e-bargaining agreement, it was 
doing more than granting recognition to the Union. The Re-

spondent was also consenting to a multiemployer collec-
tive-bargaining unit which did include employees in the five 

classifications. Since such employees had already been hired, 
by other members of the multiemployer group, no illegal pre-
hire arrangement was involved.
16                                                                                              
The Respondent™s suggestion that the complaint amendment 
deviated from the bargaining unit actually in existence must 
also be rejected. The Respondent recognized a bargaining unit 
including all employee classifi
cations covered by the collec-
tive-bargaining agreement, even though some of those classifi-
cations existed in the multiemployer unit but not in the Re-
spondent™s own work force.
17  The General Counsel™s efforts to 
describe this unit as faithfully
 as possible, by amending the 
Complaint, do not add any classifications to the unit beyond 
those which the Respondent already had agreed to recognize. 
                                                           
of the agreementsﬂ it went on to lis
t only four classifications. Presuma-
bly, the classification inadvertently omitted was Mechanic Class A. 
16.  Moreover, the statute of limitations in Sec. 10(b) of the Act pre-
cludes the Respondent from raising as
 a defense that it recognized the 
Union unlawfully. This matter
 will be discussed below. 
17.The recognition clause in the 
collective-bargaining agreement 
signed by the Respondent states, in 
part, ﬁThe Employer recognizes and 
acknowledges that the Local Unions 
affiliated with the Texas Confer-ence of  Teamsters are 
the exclusive representatives of all employees in 
the classifications of work 
covered by this Agreement, and supplements 
thereto for the purpose of collective bargaining as provided by the 

National Labor Relations Act.ﬂ (R. Exh. 8, emphasis added.) 
When an employer™s work force does not include a classifi-
cation of employees for which a union has been recognized as 
the exclusive bargaining representative, but still includes em-
ployees in other unit classifica
tions, the absence of employees 
in one  particular cl
assification does create a difference between 
the unit description and the employer™s payroll roster. How-
ever, the Respondent has cited no authority for the proposition 
that such a difference renders the unit inappropriate.
18 Conversely, the Respondent also
 challenges the appropriate-
ness of the unit alleged  by the General Counsel on the ground 
that it does not include all classifications described in the col-
lective-bargaining agreement. Again, the Respondent has cited 
no authority that it was error, fatal to the complaint, for the 
General Counsel to allege an appropriate unit which did not 
include all the classifications present in the multiemployer unit 
from which the Respondent withdrew. Since the Respondent 
does not employ, and has not empl
oyed, the classifications not 
included in the amended complaint 
paragraph 7, it is difficult to 
understand how their omission from the unit alleged in the 
amended complaint causes  the Respondent any prejudice. 
Additionally, the Respondent ch
allenges the unit description 
in the complaint, as amended at
 trial, on the ground that it 
changes the identity of the parties with which the Respondent 
must bargain. Specifically, th
e Respondent contends that the 
General Counsel would require it to recognize and bargain with 
fewer unions than signed the co
llective-bargaining agreement. 
Since it seems a bit uncustomary for an employer to complain 

that the Government is requiring it to bargain with too few 
unions, perhaps it would increase clarity to revisit the exact 
words of the Respondent™s argument: 
 [T]he contracting parties are different from that for which 
General Counsel seeks bargaining from Respondent. The con-
tract covers employees throughout the State of Texas, appar-
ently all members in the Texas Conference of Teamsters . . .  
General Counsel™s intent to enforce an obligation to bargain 
solely for one of the four barg
aining agents attempts a unilat-
eral modification of the bargaining relationship. 
 (R. Br. at 27.) 
 My analysis of this argument 
must begin by noting that the 
Respondent, not the General Couns
el, already had modified the 
bargaining relationship in two wa
ys. First, it made a timely and 
lawful withdrawal from the multiemployer unit, resulting in the 
creation of a separate unit of it
s employees. No party disputes 
the legality of this action. 
Second, the Respondent withdr
ew recognition from the Un-
ion and refused to negotiate. 
The Respondent cannot easily 
contest this fact, because it stipulated to the authenticity of its 

September 26, 1996 letter to the 
Union, which denied that it 
had any  duty to bargain. (G.C. Exh. 9.) Rather, the Respondent 
asserts that its action was lawful. 
If the General Counsel is correct
 in alleging that the Respon-
dent was under a duty to bargain, then the Respondent has 
committed an unfair labor practice which must be remedied. 
 18.The
 Respondent™s brief does cite 
J & R
 Tile, 
291 NLRB 1034 
(1988), but for a different proposition.
 The Respondent states: ﬁEven if 
one assumes that all [employees referred by the Union™s hiring hall] 
were members [of the Union], an assumption implicit in questions 

asked by General Counsel and Charging Party, membership alone is 
insufficient to establish a designated
 majority.ﬂ (R. Br. at p. 28.) How-
ever, this citation concerns the issue 
of the Union™s majority status, not 
an issue regarding the appropriateness of the bargaining unit. 
 EXPO GROUP 399 The remedy involves requiring the Respondent to do what it 
has a legal obligation to do. If the Respondent has no legal duty 
to bargain with other Teamsters locals besides the Charging 
Party, then the remedy should not force it to do so. 
The language of the collectiv
e-bargaining agreement may 
leave room for differences of opini
on, but I do not interpret it as 
granting recognition to other T
eamsters locals besides the 
Charging Party. In my view, it is
 most reasonable to read the 
contract as conferring recognition
 on the Teamsters local in the 
territorial ﬁjurisdictionﬂ of whic
h the employer is located. In the 
Respondent™s case, that Local 
Union is the Charging Party. 
However, the contract does c
ontain a provision requiring that 
when an employer  ﬁopens an operation in any city in the State 
of Texasﬂ it will give ﬁrecognition to the Local Union whose 
jurisdiction the operation is in. 
Recognition in this Contract 
shall apply.ﬂ (R. Exh. 8.) This language may form the basis for 
the Respondent™s argument that the contract ﬁcovers employees 
throughout the State of Texasﬂ and that the complaint is defec-
tive because it does not allege a bargaining unit of similar geo-
graphical scope. 
However, I do not read this language as establishing a state-
wide, multilocation bargaining unit. For one thing, the provi-
sion is contingent on the Resp
ondent performing work in a 
given locality. Moreover, a clau
se which pledges an employer 
to extend the union™s recognition to new groups of employees 
must be viewed with some concern, because it curtails the em-
ployees™ right to freedom of choi
ce in deciding whether to have 
a bargaining representative and, if so, who that representative 
should be.  Therefore. the Board has limited the effect of such 
contractual language. 
In Ebon Services, 298 NLRB 219 (1990), an employer tried 
to justify its refusal to sign a collective-bargaining agreement 
on the basis that it had not agreed to a clause requiring it to 
recognize the union and apply the te
rms of the contract at all of 
its facilities, including those that might be acquired in the fu-
ture. In general, the duty to bargain includes a duty to reduce to 
writing any oral agreement reached, and to sign the written 
version, if the other party requests it. The Board held that if an 
employer agreed to the language described above, the employer 
could not avoid its statutory duty to sign the contract by arguing 
that the language was offensive to the employees™ statutory 
rights. However, the Board stated, in effect, that it would limit the 
legal effect of that clause to protect employee rights: 
 [W]e note that, under established Board precedent, the pres-
ence of such a provision does not absolve the Respondent 
from its statutory duty to sign a c
ontract containing it, if the 
Respondent has agreed to do so. [Citing 
Frazier™s Market, 
197 NLRB 1156, 1157 (1972).]
 The Board, however, will not 
compel employees at the Respon
dent™s other facilities to be 
subject to the provisions of this
 contract, if those employees 
would constitute a separate appr
opriate unit, without affording 
them an opportunity to express 
their preferences for represen-
tation by the Union. 
 [298 NLRB at 219.] 
 In view of this Board precedent, as well as the contingent na-
ture of the clause in question, I cannot agree with the Respon-
dent that the collective-bargai
ning agreements it signed with 
the Charging Party created a 
unit covering employees through-
out the State of  Texas.
 Moreover, the contractual langu
age also reflected the broad 
geographic scope of the multiemployer unit. An employer- 
member of that unit in Houston,
 for example, would deal with 
the Houston Teamsters Local as the representative of its em-
ployees. When the Respondent withdrew from the multiem-
ployer unit, it meant, in effect, that the bargaining unit which 
the Company and Union shared no longer was spread out 
across the State.  This change
 resulted from the Respondent™s 
lawful withdrawal from multiemployer bargaining, not from 

any action of the General Counsel. 
Additionally, the record does not establish that any Team-
sters local union besides the 
Charging Party ever demanded 
recognition or tried to negotiate on behalf of the Respondent™s 

employees. The complaint does not
 allege that the Respondent 
broke an  obligation to bargain with any union except the 
Charging Party. 
In proposing a remedy for the unfair labor practices alleged 
in this case, the General Counsel
 necessarily will seek an order 
to restore the status quo ante, that is, the status quo
 existing before the unfair labor practices changed it. At the time the 
Respondent withdrew recognition, that status quo
 involved a 
single-employer unit at Irving, Texas, not the larger multiem-

ployer unit to which the Respondent belonged when it signed 
the contract in 1993. 
The Respondent contends that the General Counsel has 
changed the bargaining relationsh
ip which the parties to the 
collective-bargaining agreement shared. However, the exact 

opposite is true. It would cause a departure from the historic 
relationship existing when the 
Respondent withdrew recogni-tion if the General Counsel did require the Respondent to rec-

ognize and bargain with other unions besides Local 745
. There-
fore, I must reject the Respondent™s argument. 
The last of the Respondent™s ch
allenges to the unit alleged in 
the complaint, as amended, appears to be an amalgam of its 
other arguments. However, at its core lies the premise that the 
unit alleged in the amendment to complaint paragraph 7 is
 too 
vague and ambiguous to be ascertained: 
 At no time did Local 745
 or any other Teamster affili-
ate request bargaining in a unit as circumscribed by the 
Complaint amendment.  Whether or not it be an appropri-
ate unit, there was never a reque
st to bargain in a unit con-sisting of new classifications
 involving a geographical re-
striction coextensive with the 
jurisdiction of Local 745. As 
pointed out previously, there has been no showing of ma-

jority support in any unit. The ambiguous unit newly cre-
ated by General Counsel is impossible of measurement. 
No one knows who is in it. 
 (R. Br. at pp. 27Œ28.) 
 To the contrary, the unit alleged in the amended complaint is 
quite clear. It consis
ts of the Respondent™s employees in speci-
fied classifications.
 Moreover, the Respondent™s argument that 
the Union never requested to bargain in this unit flies in the 
face of the Charging Party™s repeated requests to bargain, 
documented in the record. 
Certainly, the Union never 
specifically
 made a request to 
bargain which included a unit description identical with that 
alleged in the amended complaint. It didn™t have to. The parties 
well understood what unit the tarpon referred to when it re-
quested to bargain. 
In my view, the record raises some significant questions 
about the appropriateness of the unit alleged in the complaint, 
as amended, and these issues will be discussed below. How-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400 ever, I do not believe the unit description fairly can be criti-
cized as being vague. 
I find that complaint paragraph 7,
 as amended, accurately de-
scribes the unit which existed 
after the Respondent™s with-
drawal from multiemployer bargaining. The classifications in 

the unit derive from those listed in Appendix A of the collec-
tive-bargaining agreement under the heading ﬁPart-Time Em-
ployees, Casual Employeesﬂ and 
it does not include any classi-
fications not listed in this cont
ract. Since the Respondent signed 
this agreement, it can hardly dispute that, at the time of signing, 
it recognized the Union as the representative of employees in 
those classifications. In sum, I find that the complaint, as amended, does not seek 
to change either the scope of the bargaining unit, as it existed 
after the Respondent™s withdrawal from multiemployer bar-
gaining, or the identity of the unit employees™ representative. I 
must reject the Respondent™s arguments to the contrary. 
D. The ﬁCasual Employeeﬂ Issue
 Another issue exists which the 
parties have addressed only in 
passing, if at all. However, I wo
uld be remiss if I failed to note 
for the Board my concerns about the appropriateness of this 

unit,  Counsel refers to as ﬁcasuals.ﬂ 
From examination of the collective-bargaining agreements, it 
appears very likely  that the original multiemployer bargaining 
unit included full-time and regular part-time employees as well 
as individuals who performed work only when large trade 
shows made additional workers necessary. Under established 
Board principles, when an employer makes a timely withdrawal 
from such a multiemployer unit, its employees who had been 
part of the multiemployer unit then make up a separate, sin-
gle-employer bargaining unit. 
In this case, however, there is an unusual twist. Since the Re-
spondent™swithdrawal from multiemployer bargaining, the 
resulting unit of its employees has consisted totally of individu-
als referred by the Union™s hiring hall for brief periods of work 
when needed. Thus, the General C
ounsel™s brief states, in part, 
as follows:  The agreements [signed by the Respondent] covered 
full-time employees, part-time employees and casual em-
ployees in the case of Respondent and Local 745, the only 
employees covered by the agreements were casual em-
ployees used to provide drayage services . . . .  [B]ased on 
the parties™ bargaining history,
 a unit of casual employees 
who perform drayage services should be found appropriate 
herein. 
 (G.C. Br. at pp. 5Œ6.) 
 In labor law, ﬁcasual employeeﬂ is a term of art. A respected 
text provides this definition: ﬁCasuals are those employees who 
lack a sufficient community of interest with regular employees 
to be included in the bargaining unit. They must be differenti-
ated from regular part-time empl
oyees, who are included in the 
unit.ﬂ Morris, 
The Developing Labor Law, 
2d ed., at p. 1491 
(citations omitted). Applying this definition would therefore 
make a ﬁunit of casual employeesﬂ
 appear to be a contradiction 
in terms. 
However, Board decisions treat this issue with much more 
subtlety than the textbook definition quoted above suggests. In 

following its statutory mandate to ﬁassure to employees the 
fullest freedom in exercising the rights guaranteed by this 
Act,ﬂ
19 the Board carefully takes into account the unique cir-
cumstances of the industry involved. 
For example, employers in the motion picture industry hire 
certain types of employees for the brief periods of time they are 
needed to make a movie. After completing work on one film, 
these individuals may be hired by another company to work on 
a different project. Thus, they are ﬁcasual employeesﬂ in the 
same sense that the employees at issue here are ﬁcasual em-
ployees,ﬂ working for various companies as the need arises. 
In Median, Inc., 
200 NLRB 1013 (1972), and 
American Zoe-
trope Productions, Inc., 
207 NLRB 621 (1973), the Board ap-
plied special eligibility standard
s to take into account that ﬁem-ployees in the [motion picture] industry are hired for a particu-
lar production, sometimes only for a day™s work, and then laid 
off without any promise of reem
ployment. When work is again 
available the employer recalls 
those who have roved satisfac-tory in the past.ﬂ  The Board further stated, ﬁOn the basis of this 
irregular pattern of employment, as we said in 
Median, supra, it is our responsibility to devise an
 eligibility formula which will 
protect and give full effect to th
e voting rights of those employ-
ees who have a reasonable expect
ancy of further employment 
with the Employer.ﬂ 
American Zoetrope Productions, Inc., 
supra at 622. In the motion picture cases, the Board did establish criteria 
which allowed employees to be 
represented by a labor organi-
zation, if they so chose, even
 though an employee expected to 
work for an employer only briefly, at any given time. In light of 
 these and similar cases, I conc
lude that the Board would not 
find the current unit to be ina
ppropriate because it consists 
exclusively of casual employees. Rather, the Board would en-
deavor, as in the motion picture cases, to give full effect to the 
voting rights of the casual em
ployees who had a reasonable 
expectancy of further employment. 
Since it is my job to find fact
s, not make polic
y, and because 
this case does not require me to 
determine who could, or could 
not vote in a Board-conducted election, it is neither necessary 

nor appropriate for me to propose an eligibility standard for 
on-call employees in the exposi
tion and trade show industry. 
On the other hand, it would be assuring to know that if this 

bargaining unit had to stand before the Board and be judged as 
fit or unfit for an electi
on, it would pass muster. As the Board recently stated in 
Saratoga County Chapter 
NYSARC Inc., 
314 NLRB 609 (1994), under ﬁthe Board™s long-
standing and most widely used te
stﬂ to determine the eligibility 
of on-call employees to vote in 
a representation election, ﬁan 
on-call employee is found to ha
ve a sufficient regularity of 
employment to demonstrate a co
mmunity of interest with unit 
employees if the employee regularly averages 4 or more hours 

of work per week for the last quarter prior to the eligibility date. 
Davison-Paxon Co., 185 NLRB 21 
(1970).ﬂ
20                                                           
 19.29 U.S.C. § 159(b). 
20.The Board also applied the 
Davison-Paxon 
test in Trump Taj Ma-
hal Casino, 
306 NLRB 294 (1992), in considering who should be in-
cluded in a unit of stage technician
s, convention lounge technicians, 
and entertainment event technicians. Although the job duties of these 
technicians differ considerably from those of the employees at issue in 
this case, the ﬁon callﬂ nature of th
eir work presented similar questions. 
The Board wrote: In determining whether on call employees should be included in 
the bargaining unit, the Board considers whether the employees 
perform unit work, 
and those employees™ regularity of employ-
ment. Here, it is undisputed that the employees denominated ﬁcasu-
 EXPO GROUP 401 Applying the 
Davison-Paxon 
test to the evidence in this case 
presents something of a problem, because the documents do not 
show how many hours an employee worked each week or even 
how many hours an employee worked during a quarter.
21  How-ever, in some instances, the necessary information can be in-
ferred indirectly from the records in evidence. 
The collective-bargaining agreement expired July 31, 1996, 
and the Respondent stopped usi
ng the Union™s referral service 
the next day. I will assume that the period of April, May, and 
June 1996, that is, the quarter before withdrawal of recognition, 
is analogous to the ﬁlast quarter 
prior to the eligibility dateﬂ in 
the Davison-Paxon test. 
Clearly, employee Marty Carrington, who worked 1069.5 
regular hours and 193.75 overtim
e hours for the Respondent during the first 7 months of 1996 (G.C. Exh. 11), met the 
Davi-son-Paxon test. Assuming that a cale
ndar quarter has 13 weeks 
and that ﬁfull-time - employmentﬂ constitutes 40 hours a week,
22 there would be 520 ﬁregularﬂ (nonovertime) hours in a quarter. 
Carrington™s regular hours exceed
ed twice this amount, so I 
have no doubt that during the second calendar quarter of 1996, 
he averaged 4 or more hours of work per week. 
Employee Michael Carson began work for the Respondent 
on March 25,1996, and his last 
paycheck was dated July 5, 
1996. During that period
23 he worked 93 regular and 25 over-
time hours, for a total of 118 hours. (G.C. Exh.11.) 
To determine how many hours he worked during the second 
calendar quarter, I will assume that he worked a full 8 hours per 

day on March 25 through 29, 1996, and therefore will subtract 
40 hours from the 118 hours worked. Additionally, as noted, I 
will assume that he worked 8 hours per day on July 1 through 
3, 1996, and will subtract those 24 hours. After subtracting 
these hours, which Carson may have worked outside the second 
                                                                                            
                                                           
alsﬂ perform unit work. The Board has found that regularity can be 
satisfied when an employee has worked a substantial number of 
hours within the period of employme
nt prior to the eligibility date. 
See, e.g., 
Mid-Jefferson County Hospital, 
259 NLRB 931 (1981). 
Under the Board™s longstanding and mo
st widely used test for voter 
eligibility, applied in this case by the Regional Director, an on-call 
employee is found to have a sufficient regularity of employment to 

demonstrate a community of intere
st with unit employees if the 
employee regularly averages 4 or more hours of work per week for 
the last quarter prior to the eligib
ility date . . . . Although no single 
eligibility formula must be used in all cases, the 
Davison-Paxon
 formula applied by the Regional Director is the one most fre-

quently used absent a showing of special circumstances. 
 (306 NLRB at 295.) 
21.In S
aratoga County Chapter NYSARC, Inc
., supra,
 the Board re-jected a hearing officer™s recommen
dation that an employee must work 
an average of 4 hours per 
week during the preceding  year, rather than 
in the last quarter before the eligibility date. Therefore, the fact that the 
records can provide an employee™s average weekly hours over the first 

7 months of 1996 does not help dete
rmine whether the employee meets 
the Davison-Paxon test. 22. Art. 3 of the 1993Œ1996 collective-bargaining agreement provided 
that a ﬁguaranteed work week sha
ll be forty (40) hours per weektime 
and one-half (1 1/2) after eight (8) 
hours per day and/or forty (40) hours 
per week.ﬂ (G.C. Exh. 2 at 3.)
 23.At least in the case of Marty Carrington
, there appeared to be a 
ﬁlag timeﬂ between the date last work
ed, July 31, 1996, and the date of 
his last paycheck, August 9, 1996. If this lag time is typical, then it is 
highly unlikely that Carson worked in July 1996, even though his last 
paycheck was dated July 5, 1996. However, to err on the side of cau-
tion, I will assume that Carson did 8 
hours™ work on July 1, 2, and 3, 
1996, but did not work on the July Fourth holiday or the next day.
  calendar quarter of 1996, Carson
™s work for the Respondent totals 54 hours, which I will assume he worked during April, 
May, and June 1996.
24  Dividing those 54 hours by 13, the number of weeks in the 
calendar quarter, yields 4.15 hour
s per week, which exceeds the 4 hours per week minimum of the Davison-Paxon 
test. Based 
on these calculations, I find that th
ere is a high probability that 
at least two employees, Carringto
n and Carson, satisfy this test. 
It is important to emphasize that I have used the 
Davison-Paxon test as a kind of litmus paper, providing a useful ap-
proximation but not a true, quantified answer.  Additionally, I 
have kept in mind that the te
st was designed for another pur-
pose, and that the data are less than optimal. 
For these reasons, I do not believe the calculations described 
above are sufficient, standing alone, to resolve the issue of 
whether the employees in this unit share the requisite commu-
nity of interest, including the expectancy of future employment 
by the Respondent, necessary to es
tablish that the unit is appro-
priate. However, I believe the Davison-Paxon 
test does afford 
useful guidance regarding Board 
policy in this novel area, and 
it also serves as kind of a ﬁcross checkﬂ to test the conclusions I 

reached after considering other evidence. 
The results of the 
Davison-Paxon 
analysis are consistent 
with my conclusion that, but for 
the withdrawal of recognition, 
a significant number of employ
ees in the unit had a reasonable 
expectation of continued empl
oyment with the Respondent. 
This conclusion is  based on a number of factors, including 
General Counsel™s Exhibit 11, wh
ich shows that the employees 
who worked the greatest number of hours in 1996 had begun 
working for the Respondent in previous years. 
Carrington, for example, began in March 1995. Employee 
Doyle Irby, who worked 607 hours in 1996, began with the 
Respondent in September 1995, and Donna French, who 
worked 472 hours in 1996 began working for the Respondent in 
October 1993. (G.C. Exh. 11.)  
Of the 61 unit employees who worked for the Respondent at 
least 90 hours in 1996, 51 had worked for the Respondent in a previous year. Only 10 had begun working for the Respondent 
in 1996. (G.C. Exh. 11.) When th
is information is considered 
together with the contractual 
requirement that the Respondent 
use the Union™s hiring hall as 
its first source, the conclusion 
becomes compelling that many of the employees in the unit had 

a reasonable expectancy of continued employment with the 
Respondent. I so find. 
The number of persons actually em
ployed in unit jobs varies 
considerably from day to day, depending on whether the Re-
spondent is then responsible for a trade show and, if so, the size of the exposition. The Respondent does not point to any period, 
before the expiration of the 1993Œ1996 contract, in which it 
used no unit employees. However,
 Board precedents establish 
that even a temporary reduction in unit size to zero employees 
would not relieve the Respondent 
of the duty to bargain. See, 
e.g., 
Finger Lakes Plumbing & Heating Co., 
253 NLRB 406 fn. 
3 (1980);  and  
Coastal Cargo Co., 
286 NLRB 200 (1986). 
In other respects, the evidence establishes that employees in 
the bargaining unit  shared a strong community of interest. As 
noted above, all of them performed work connected with the 
 24.I have tried to make assumptions 
which, if anything, overestimate 
the number of hours Carson worked 
outside the second calendar quarter 
of 1996. However, the calculation 
is still based on assumptions which 
cannot be corroborated by evidence 
in the record, and I consider the 
result only likely, but not certain.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 402 transportation of freight. None 
of them was involved in the design or  construction of exhibits. At the show site, other em-
ployees, not in the bargaining un
it, put the exhibits together, 
then later took them apart and packed them. 
When the bargaining unit employ
ees came into contact with 
the work product of these nonunit employees, it was ready for 

shipment. At that point, the product was packed for transporta-
tion and most easily could be de
scribed not in terms of its craftsmanship or artistry, but
 rather, simply, as freight. 
The record suggests that at least some of the nonunit em-ployees involved in building the exhibits were represented by 
another labor organization, which came into conflict with 
Teamsters locals over the assign
ment of certain truck driving 
work. Such conflicts also serve to mark the boundaries of the 
community of interest which 
united the bargaining unit em-
ployees when others appeared to them to interlope on their 

work. 
Finally, the collective-bargaining agreement itself provides 
persuasive evidence of the community of interest shared by the 
bargaining unit employees. It esta
blished a  method of referral 
and hire not used by other worker
s, set separate wage and bene-
fit rates, and provided for a separate grievance procedure. For 
all of these reasons, I find that the unit described in paragraph 7 
of the complaint, as amended, constitutes an appropriate unit 
for collective bargaining. 
2.  Representation under Section 9(a) of the Act 
Paragraph 9 of the complaint alleges that at all times since 
May 1992, the Union has been the exclusive representative of 

the bargaining unit based on Section 9(a) of the Act. The Re-
spondent disputes that it recognized the Union under Section 
9(a) of the Act, and instead asserts that it granted limited rec-
ognition under Section 8(f), which provides for the building 
and construction industry an exception to the rule that an em-
ployer may not grant a union status as the exclusive representa-
tive of employees in a unit until 
a representative 
complement of such employees has been hired,
 and a majority of those em-
ployees has chosen the union to represent them. 
At the outset, there may be a question as to which party car-
ries the burden of proof. The General Counsel, of course, bears 
the burden of proving the allegations in the complaint, includ-
ing the allegations necessary to establish that the Union is the 
exclusive representative of the unit employees under Section 9 
of the Act. Since Section 8(f) creates an exception to the gen-
eral principles of union recogni
tion which Congress established 
in Section 9 of the Act, the part
y seeking the benefits of this 
exception has the burden of proving that it applies.
25 In view of the General Counsel™s burden of proving the 
complaint allegations, this analys
is will begin with a discussion 
of the types of proof needed to establish that a union enjoyed 

status as the majority representative of an appropriate unit of 
employees under Section 9 of the 
Act, that the employer had a 
                                                          
                                                           
25.Carpet, Linoleum & Soft Tile Local 1247 (Indio Paint & Rug Cen-
ter), 156 NLRB 951 (1966); and
 Bell Energy Management Corp., 
291 
NLRB 168 (1988). In
 Golden West Electric, 307 NLRB 1495 (1992), 
the Board held that for an employer in the building and construction 
industry, the burden of proof rested with the party asserting that the 
employer™s relationship with the uni
on was based on Sec. 9(a) of the 
Act. However, Golden West Electric 
does not affect the allocation of 
burdens of proof in this case becau
se the Respondent must first prove 
that it is an employer primarily engaged in the building and construc-
tion industry, before it can benefit 
from a presumption that it recog-
nized the Union under Sec. 8(f). 
duty to bargain with the union, a
nd that the employer broke that 
duty. 
Depending on the case, the necessary evidence of a union™s 
majority status might be a certification of representative after a 
Board-conducted election, or au
thorization cards signed by a 
majority of unit employees. Here
, the General Counsel relies on 
another form of evidence, a collective-bargaining agreement 
signed by the Respondent, which includes the recognition 
clause discussed above. The Ge
neral Counsel also relies on 
legal presumptions that a union™s 
majority status continues after 
the collective-bargaining agreement has expired, and that such 
majority status carries over into a single-employer unit created  
when an employer timely withdraws from multiemployer bar-
gaining. 
These presumptions draw strength from several common sense principles. With the limited construction industry excep-
tion discussed below, the Act makes it illegal for a company to 
choose a union for its employees. Congress recognized that a 
ﬁsweetheartﬂ or ﬁcompany uni
onﬂ forced on employees by 
management would def
eat both the employees™ right to choose 
their own representatives, and their right to bargain collec-
tively.  
Therefore, in general, the Act makes it an unfair labor prac-
tice for a company to . dominate or interfere with the formation 
or administration of any labor 
organization or to contribute 
financial or other support to it. 
29 U.S.C. § 158(a)(2). If a com-
pany grants recognition to a uni
on as the exclusive bargaining 
representative of a unit of employees, at a time when a majority 
of those employees haven™t select
ed the union, that action  vio-
lates this provision of the law, 
because conferring recognition is 
a very powerful form of support. 
Common sense, of course, underl
ies the principle that one side should not have the right to
 choose the other side™s repre-sentatives, or even to influence that choice.
26  Other basic prin-ciples of fairness also undergir
d the presumptions on which the 
General Counsel relies. One basic concept is that the Government will not lightly as-
sume someone has  broken the law.
 Applied to the present case, 
I will not assume, and cannot conclude, that the Respondent 

broke the law when it recognized the Union initially. 
From common sense also springs the principle that if a per-
son has, in fact, engaged in wrongdoing, the law should not 
allow him to benefit from it. For example, assume that a com-

pany did enter into a ﬁsweethear
t dealﬂ with a fri
endly union, to 
keep its employees from choosi
ng a more aggressive organiza-
tion to represent them. If so, it should not be allowed to use its 
own unlawful conduct as a conven
ient way to get out of its 
responsibility after the kitten it adopted has grown into a moun-

tain lion. 
In some instances, including this case, an employer may con-
tend that when it recognized the union, it doubted that a major-
ity of unit employees had chosen
 the union; nonetheless, the 
employer felt ﬁcoercedﬂ into entering into a bargaining rela-
tionship.  However, the law grants
 an employer alternatives to 
being compelled to recognize 
and bargain with a union which 
has not been chosen by a majority of bargaining unit employ-
ees. 
 26.Just as it is an unfair labor practice for a company to impose a un-
ion on its employees, it is unlawful fo
r a union to restrain or coerce an employer in the selection of its re
presentatives for the purpose of col-
lective bargaining or the adjustment of grievances. 29 U.S.C. § 
158(b)(1)(B). 
 EXPO GROUP 403 If a union demands that an em
ployer recognize and bargain 
with it, but management has doubts, the company can ask the 
Board to conduct a secret-ballot election to find out. 29 U.S.C. 
§ 159(c)(1)(B). Similarly, if a company believes it is being 
coerced into recognizing a union which lacks majority support, 
it can file an unfair labor practice charge with the Board under 
29 U.S.C. § 158(b). However, because of a statute of limita-
tions, to raise such issues before the Board, the employer must 
take timely action. 
The statute of limitations cont
ained in Section 10(b) of the 
Act, 29 U.S.C. § 160(b), pr
ecludes the Government from 
prosecuting an employer or union for an unfair labor practice 
which allegedly occurred more th
an 6 months before an unfair 
labor practice charge was filed. Therefore, an employer risks no 
penalty by asserting that it acted unlawfully in recognizing a 
union, if it waits until after the statute of limitations has run 
before making this claim. Under Board doctrines which the 
Supreme Court has upheld, such an employer also will derive 
no benefit from such an admission, because its silence for 6 
months creates the pr
esumption that the union had been law-
fully recognized. 
The Supreme Court settled this point nearly four decades ago 
in, Machinists Local Lodge  142
4 v. NLRB (Bryan Mfg. Co.), 
362 U.S. 411 (1960). In that case, the Court made an important  
distinction which has direct rele
vance to this case. On the one 
hand, the Court held, the Board may consider evidence that an 
unfair labor practice had been committed even though the stat-
ute of limitations precluded pros
ecution. It did not violate the 
statute of  limitations to use such evidence to show the true 

significance of more recent events which could still be prose-
cuted. 
However, in some situations, the lawfulness of a recent ac-
tion may depend on the lawfulness of an older event which the 
statute of limitations has placed beyond reach.  In  those in-
stances, the Court held, the law prohibits the Board from going 
back and deciding the lawfulness of the ancient events as a 
predicate to determining whethe
r a recent unfair labor practice 
has been committed.
27  This principle protects parties from 
having to defend against old un
fair labor practice allegations 
after records have been destroyed in the ordinary course of 
business and memories have gone st
ale. But just as it removes a 
possibility of prosecution, the statute of limitations equally 

takes away a possible defense. 
Just as the government may not
 seek to prove a time-barred 
unfair labor practice as a necessary element of its prosecution, 
so a respondent may not establish such an old unfair labor prac-
tice to support its defense. In this case, that means that the Re-spondent is presumed to have acted lawfully in recognizing the 
Union, and cannot dispute th
at fact  now. The Board has 
articulated this principle in numerous cases, and expressed it as 
follows in Jim Kelley™s Tahoe Nugget, 
227 NLRB 357 (1976): 
                                                           
                                                           
27.In this situation, the Supreme Court held,  
  the use of the earlier unfair labor practice is not merely ﬁevi-
dentiary,ﬂ since it does not simply lay bare a putative current 
unfair labor practice. Rather, it serves to cloak with illegality 
that which was otherwise lawful. And where a complaint based 
upon that earlier event is time-barred, to permit the event itself 
to be so used in effect results in reviving a legally defunct un-
fair labor practice. 
 Bryan Mfg. Co., 
360 U.S. at 416Œ417 (footnotes omitted). 
The Board has held, in light of the Supreme Court™s 
decision in Bryan Manufacturing Co., that a respondent 
may not defend against a refusal to bargain allegation on 
the grounds that original rec
ognition, occurring more than 
6 months before charges had been filed in the proceeding 
raising the issue, was unlawful. Any such defense is barred 
by Section 10(b) of the Act, which, as the Court explained  
in Bryan, was specifically intended by Congress to apply 
to agreements with minority unions in order to stabilize 

bargaining relationships. That 
means that Respondent can-
not now attack the Union™s majority status among its em-
ployees . . .  and that we must accept as a fact that the Un-
ion represented a majority in that unit at that time. 
The Board has consistently pr
esumed that a voluntarily 
recognized union continues to be the majority representa-
tive of the unit employees.  
This presumption is earned throughout the life of the colle
ctive-bargaining contract 
and thereafter. We do not think that a different result 
should obtain in this case. 
 227 NLRB at 357 (emphasis added, footnotes omitted). 
The Supreme Court has recognized the important role of 
such presumptions in  promotin
g stability in union-management 
relationships, an important statutory goal. In 
Auciello Iron Works, Inc. v. NLRB,
 517 U.S. 781
 (1996), the Court stated: 
 The object of the National Labor Relations Act is in-
dustrial peace and stability, fostered by collec-
tive-bargaining agreements providing for the orderly reso-
lution of labor disputes . . . . To such ends, the Board has adopted various presumptions 
about the existence of ma-
jority support for a union within a bargaining unit, the pre-

conditions for service as its exclusive representative . . . . 
The first two are conclusive 
presumptions. A union ﬁusu-
ally is entitled to a conclusive presumption of majority 

status for one year followingﬂ Board certification as such a 

representative
28 . . . . A union is likewise entitled under 
Board precedent to a conclusive presumption of majority 
status during the term of any collective-bargaining agree-
ment, up to three years. 
. . . .      
There is a third presumpti
on, though not a conclusive 
one. At the end of the certification year or upon expiration 
of the collective-bargaining ag
reement, the presumption of majority status becomes a rebuttable one.  See 
NLRB v. 
Curtin Matheson Scientific, Inc.,
 494 U.S. 775, 778 (1990) . . . .  [A]n employer may overcome the presumption 
(when for example, defending 
against an unfair labor prac-
tice charge) ﬁby showing that, at
 the time of [its] refusal to 
bargain, either (1) the union did not 
in fact 
enjoy majority 
support or (2) the employer had a ‚good-faith™ doubt, 

founded on a sufficient objective basis, of the union™s ma-
jority support.ﬂ 
Curtin Matheson, supra at 778  (emphasis 
in original). 
 (517 U.S. at 785Œ786.) 
 One other presumption also applies to the present case. Basi-
cally, it involves an extension of the presumption of a union™s 
continuing majority status to 
a situation in which a new bar-
gaining unit has come into existence when an employer with-
draws from multiemployer bargaining. The presumption that 
 28.Citing Fall River Dyeing. v. NLRB
, 482 U.S. 27, 37 (1987). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 404 the union represents a majority of unit employees survives the 
Employer™s withdrawal from a multiemployer bargaining unit. 
The Board described this presumption, with language so 
plain it is beyond dispute, in 
Barney™s Club, 
227 NLRB 414 fn. 
3 (1976):  ﬁ[T]he Union™s presumption of majority status based 

on its recognition as the bargaining representative for the Re-
spondent™s employees as part of a multiemployer unit survived 
the Respondent™s timely withdrawal from that unit and the shift 
to bargaining on a single-employer basis.ﬂ See also 
Nevada 
Lodge, 227 NLRB 368 fn. 3 (1976). 
Applying these principles to this case creates the following 
framework for evaluation of the evidence: (1) By proving that 
the Respondent recognized the Union and entered into a collec-
tive-bargaining agreement with 
it, the General Counsel has 
established a rebuttable presum
ption that the Union now con-
tinues to enjoy support from a majority of bargaining unit em-
ployees, (2) The Respondent may rebut this presumption with 
evidence showing that at the t
ime it withdrew recognition, it 
had a good-faith doubt about the Un
ion™s majority status which 
was ﬁfounded on a sufficient objec
tive basis,ﬂ with evidence 
showing that the Union did not in fact enjoy majority support. 
(3) Because the Respondent recognized the Union more than 6 
months before the filing of the unfair labor practice charge in 
this case, the Respondent may 
not rebut the presumption by 
challenging the Union™s majority status at the time the Respon-

dent granted recognition to it. 
The General Counsel has introduced into evidence a collec-
tive-bargaining agreement signed by the Respondent in 1993. 
This Agreement confers recognition on the Union. The Re-
spondent does not deny entering into this collective-bargaining 
agreement and an earlier one, but does attempt to raise the cir-
cumstances as a defense. However under the principles of 
Bryan Mfg. Co., supra, and Jim Kelley™s Tahoe Nugget, supra, I cannot consider those circumst
ances, which took place more 
than 6 months before the filing of the unfair labor practice 
charge. 
Applying the presumptions de
scribed by the Supreme Court 
in Auciello Iron Works, 
supra, and by the Board in 
Barney™s 
Club, supra,, I find that the General Counsel has met his burden 
of proving that the Charging Party had been recognized as the 

exclusive representative of the employees in the unit described 
in the complaint, as amended. Additionally, the record clearly 
establishes that the Respondent 
ceased using the Union™s hiring 
hall on about August 1, 1996. The evidence also establishes 

that the Respondent engaged in
 this action without providing 
the Union notice and opportunity to bargain over these changes 

which, I find, concerned mandato
ry subjects of collective bar-
gaining, and their effects. Additionally, l find that the Respon-

dent withdrew recognition from the Union on about September 
26, 1996. 
The Respondent did not present 
any evidence to establish 
that, at the time it withdrew recognition, the Union did not in 
fact enjoy majority support among the unit employees. The 
Respondent also did not try to show that it had a ﬁgood-faithﬂ 
doubt founded on a sufficient objectiv
e basis, that a majority of 
unit employees continued to support the Union. Therefore, the 

Respondent has not rebutted th
e General Counsel™s case. 
However, the Respondent has raised certain defenses, includ-
ing that it is an  employer primarily engaged in the building and 
construction industry, and that
 it recognized the Union under 
Section 8(f) of the Act. If so, it was privileged to withdraw 
recognition on the expiration of the collective-bargaining 
agreement. 
3. The Respondent™s 8(f) defenses 
In passing the Labor-Management Reporting and Disclosure 
Act of 1959 (commonly called th
e ﬁLandrum-Griffin Actﬂ after 
its sponsors) Congress recognize
d that the building and con-
struction industry presented unusu
al circumstances.  The Con-
gressional Record for August 11, 1959 reports Congressman 
Griffin™s explanation of the reas
ons he considered such legisla-tion necessary: 
 Legislation authorizing prehire agreements in the con-
struction industry is necessary because the industry cannot 
conform to the present law.  The NLRA was written for 
mines, mills, factories, and similar establishments with a 
stable working force.  The employees on the payroll may 
choose a bargaining representati
ve which will thereafter 
negotiate with the employer an agreement fixing wages, 
hours, and other terms and conditions of employment.  
The Act incorporates the principle of majority rule in 
choosing a representative.  Therefore, no representative 
can be chosen and no contract
 can be negotiated until the 
employer has hired a suffici
ent number of employees.  
ﬁNLRB 16th Annual Report,ﬂ page 149; 
Bernhard-Altmann Texas Corp.
, 122 NLRB No. 148 (1959). 
Collective bargaining agreem
ents must be negotiated 
in the construction industry 
before the employees are 
hired. Second, many projects involve work of such short du-
ration that the work would be completed long before a col-
lective bargaining agreement c
ould be signed, if the rec-
ognition of an exclusive bargaining representative had to 
be postponed until  the peak number of employees were at 
work on the project. Third, it is manifestly inefficient to negotiate a sepa-
rate contract for every project; therefore, the building 
trades unions and contractors follow the practice of work-
ing out a scale of wages and other terms of  employment 
which will be applicable to all projects with a specific 
geographical area for a s
ubstantial period of time. 
The result is that employers and unions in the 
construction industry have been in continuous violation of 
the [National Labor 
Relations Act] ever since 1947.  The 
legal validity of the collective bargaining agreements will 
remain questionable 
until Congress acts
.                                                           
 Legislative History of the 
Labor-Management Reporting and 
Disclosure Act of 1959, page 1577, quoting Congressional 
Record of August 11, 1959. 
The Landrum-Griffin Act added S
ection 8(f) to the National 
Labor Relations Act.
29 That provision made it lawful for an 
 29.Sec. 8(f) provides, in part: ﬁIt sh
all not be an unfair labor practice 
under subsecs. (a) and (b) of this 
section for an employer engaged 
primarily in the building and constr
uction industry to make an agree-
ment covering employees engaged 
(or who, upon their employment, 
will be engaged) in the building and 
construction industry with a labor 
organization of which building a
nd construction employees are mem-
bers (not established, maintained, or
 assisted by any action defined in 
Sec. 8(a) of this Act as an unfair
 labor practice) because (1) the major-
ity status of such labor organizati
on has not been established under the 
provisions of Sec. 9 of this Act prior to the making of such agreement 
. . . .  
 EXPO GROUP 405 employer primarily engaged in
 the building and construction 
industry to recognize a union even though the union then did 
not represent a 
 majority of unit employees. 
The  8(f) exception therefore runs contrary to the principles 
that an employer should have 
no say in the selection of the 
employees™ representative, and that such a representative may 
not be chosen until a representative complement of employees 
has been hired. To protect the employees™ right to freedom of 
choice, Congress wrote into Section 8(f) a provision that if an 
employer and union entered into a collective-bargaining agree-
ment under Section  8(f), it would not bar the Board from con-
ducting an election during 
the contract™s term.
30 Moreover, if a construction in
dustry employer has entered 
into a contract with a union solely pursuant to Section 8(f) it is 
free to terminate the bargaining relationship when that agree-
ment has expired.
31  Since the agreement was not based upon 
the union enjoying majority status, it does not create a 
presumption that majority status survives the expiration of the 
contract.32  Such status cannot survive if it did not exist. 
 Here, the Respondent asserts that 
it falls within the statutory 
meaning of an employer primarily engaged in the building and 
construction industry, and that 
it recognized the Union solely 
under Section 8(f) of the Act.
33  If it did so, neither the act of 
recognition nor entering into a 
collective-bargaining agreement 
would create a presumption of 25 majority status
. Determining whether the Res
pondent recognized the Union 
under Section 8(f) begins with the question, 
can it recognize a union under that provision. The facts must establish three con-
ditions before an employer can
 enter into an 8(f) agreement 
with a union:  1. The employer must be primarily engaged in the 
building and construction industry. 
2. The employees covered by the agreement must, 
upon their employment, be en
gaged in the building and 
construction industry. 
 3. The union must be a labor organization of which 
building and construction employees are members. 
 See 29 U.S.C. § 158(f); John Deklewa & Sons, 
282 NLRB 
1375 (1987). Unless the record establishes all three require-
ments, the Respondent™s 8
(f) defense must fail. 
A. Is the Respondent Primarily U
nnamed in the Building      
and Construction Industry? 
Both the Charging Party and Ge
neral Counsel rely heavily 
upon Animated Displays Co., 
137 NLRB 999 (1962).  Although 
                                                                                            
                                                           
Provided
, That nothing in this subsection shall set aside the final 
proviso to Sec. 8(a)(3) of this Act; 
Provided
 further, That any agree-
ment which would be invalid, but for cl
ause (1) of this subsection, shall not be a bar to a petition filed pursu
ant to Sec. 9(c) or 9(e).ﬂ   
30.Entering into an agreement with a union which does not enjoy ma-
jority support in an appropriate bargaining unit would be unlawful 
unless falling within 8(f)™s exemption for the construction industry. 
Such an agreement ﬁshall not be a 
bar to a petition filed pursuant to 
section 9(c) or 9(e) of this title.ﬂ
 29 U.S.C. § 158(f)
 (concluding pro-
viso).  
31.John Deklewa & Sons, 
282 NLRB 1375 (1987). 
32.See, e.g., 
Comtel Systems Technology, 305 NLRB 287 (1991). 
33.The Board has stated that the burde
n of showing that an employer 
is primarily engaged in the buildi
ng and construction industry lies with 
the party  seeking to avail itself of the 8(f) exemption.  
Carpet, Lino-
leum & Soft Tile Local 1247 (India Paint & Rug Center),
 156 NLRB 
951 (1966). 
certain facts in that case are very similar to the record here, I do 
not believe the case is controlling precedent on whether the 8(f) 
exemption applies. Animated Displays 
did involve an employer engaged in the 
ﬁdesign, manufacture, fabrication,
 and distribution of exhibits and displays used for decorative or advertising purposes.ﬂ 137 
NLRB at 1014. The employer and union had agreed to a union- 
security clause which would be 
legal only if the employer were 
primarily engaged in the build
ing and construction industry. 
Although the parties appealed certain of the other findings of 
the trial examiner, they did not appeal his finding about the 
union-security clause. 
When the Board reviewed the case on appeal, it addressed 
the 8(f) issue only in a footnote which stated: 
 The Trial Examiner™s finding th
at Respondents violated the 
Act because of the union-security clause in their contract was 
not excepted to and we adopt it 
pro forma.
  (137 NLRB at 999 fn. 1.) 
 The term 
pro forma 
suggests ﬁthat the de
cision was rendered 
not on a conviction  that it was ri
ght, but merely to facilitate 
further proceedings.ﬂ Black™s Law Dictionary, citing Cramp & 
Sons S & E Bldg. Co. v. Turbine Co., 
228 U.S. 645 (1913). 
Since the Board took care to include this caveat in its 
Animated Displays Co. 
decision, I will take care to heed it. 
Other decisions do express the Board™s reasoning in deter-
mining whether an  employer me
ets the statutory requirements 
for the 8(f) exemption. In 
Construction, Building Materials & 
Misc. Drivers, Local 83 (Various Employers), 
243 NLRB 328 
(1979), the Board observed that the Act did not define the term 
ﬁbuilding and construction industry.ﬂ 
It quoted the definition proposed by the trial examiner and 
approved by the Board in 
Indio Paint,34 that building and con-
struction involved ﬁthe provision of labor whereby materials 

and constituent parts may be combined on the building site
 to form, make or  build a structure.
ﬂ  Then, it described how it had 
applied this definition: 
 [T]he Board has found that Section 8(f) applies to employers 
who provide both labor and materials for construction without 
regard to whether the greater amount of revenue comes from 
the labor or from the materials. The   exemption has also been 
applied to employers whose general business is not in the in-
dustry, but who are engaged in construction work on a spe-
cific project In addition, Section 8(f)
 has been applied to 
companies engaged in the general contracting business which 
involves employees working and performing services at con-
struction sites, such as sheet metal contractors.  However, the 
8(f) exemption has been denied
 to employers whose business 
involves the manufacture of construction materials which are 

installed by employees of a different employer and to em-
ployers who have only a minimal involvement in the con-
struction process. 
 (243 NLRB at 331.) 
 Literally, the Respondent™s ope
ration would seem to fall within the ﬁprovision of labor whereby materials and constitu-

ent parts may be combined on the building site to form, make 
or build a structure.ﬂ Its employ
ees build exhibits and displays 
 34 Carpet, Linoleum & Soft Tile Local 1247  (Indio Paint & Rug 
Center), 156 NLRB 951, 959 (1996). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 406 at the shops in its warehouse, ta
ke them apart, and reassemble 
them in convention and exhibit halls. 
However, Section 8(f) requires an employer to do more than 
perform some building and construction. To qualify for the 
exemption, an employer must 
be engaged, and primarily en-
gaged, in the building and construction industry.   
As the Charging Party™s brief stated, in a slightly different 
context, the fact that ﬁcertain
 of [Respondent™s] employees use 
a hammer, a screwdriver, or saw, in setting up or dismantling 
prefabricated exhibits,ﬂ does not 
signify that they are primarily 
engaged in the building and construction industry.
35 However, 
the converse could also be true. A contractor which relied upon 

subcontractors to perform the carpentry, electrical work and 
 plumbing, for example, and whos
e own employees rarely used 
a hammer, screwdriver or saw, 
might still be engaged primarily 
in the building and construction industry if the general contrac-
tor™s mission, seeing that structures got built on time and within 
budget, involved it directly in the construction process. 
Perhaps for this very reason, the Respondent vigorously as-
serts that it is a general contractor in the building and construc-
tion industry. More particularly, 
it contends that it is a general 
construction contractor speciali
zing in building exhibits for 
trade shows. Thus, at the hear
ing, the Respondent took care to 
analogize its functions to those 
of a general contractor engaged 
in the construction of hom
es or other buildings. 
The point of this argument, I 
believe, is that a general con-
tractor does far more than actual
ly put up buildings, so its na-
ture should not be judged based on 
what percentage of its reve-
nues paid workers to saw, hammer, weld, or rivet. The Respon-
dent must make this argument, that work in the building and 
construction industry includes 
a general contractor™s adminis-
trative functions, because building displays and exhibits consti-
tutes only a small part of the Expo Group™s work. The Respon-
dent concedes as much in its brief: 
 Of the services Respondent provides, the only work 
which may be construction re
lated is limited to its con-
struction of elaborate displays, whether they be backdrops 
for a stage, store fronts for a specific exhibit or steps lead-
ing to a stage. [R. Exhs. 4, 16.
]  These displays are primar-
ily built at its Hurt Street facility and reassembled at the 

show sites. After the exhibiti
ons, the displays are disman-
tled or stored at Respondent™s warehouse. [Tr. 64, 366, 

369, 389Œ394; R. Exh. 4.]  
Respondent admitted that 
any construction work it performs 
is only a small part of all 
the services it rovides to the trade show and convention 
industry. [Tr. 308.]  Respondent also admitted it was not a 
member of any building and construction industry general 
contractors association and did not have to acquire con-
struction permits to perform 
any of its work. [Tr. 377.] 
 (R. Br. at 9, emphasis added.) 
 It is certainly true that a general contractor in the construc-
tion industry does far more than 
erect buildings. Merely satisfy-
ing the recordkeeping requiremen
ts of various levels of Gov-
ernment consumes an apprecia
ble portion of the general con-
tractor™s efforts, but the same can be said of most large enter-
                                                          
 35.C.P. Br. at 18. In the portion of the brief quoted above, the Charg-
ing Party argued  that the term ﬁbuilding and construction industryﬂ as 
used in Sec. 8(f), should be limited to employers performing work 
involving structures which are ﬁbu
ilt into or affixed to the land.ﬂ 
prises today, regardless of whether they are engaged in the 
construction industry. 
Such support functions, as well 
as essential sales and staff 
functions, require a considerable proportion of most employers™ 
efforts, but these functions do no
t seem to define the essential 
character of the enterprise. When
 considering the percentage of 
resources devoted to support staf
f, the basic question remains, 
what mission does this staff support? 
Is the mission to construct office buildings and homes? To 
produce motion pictures? To stage large scale events such as  

presidential inaugurations or
 Olympic ceremonies? To produce 
expositions or trade shows? 
All of these examples concern 
endeavors of relatively brief 
duration, which require substant
ial numbers of employees for 

short periods of time. 
Thus, they all present 
 somewhat similar 
problems of finding and hiring skilled or experienced employ-

ees for work of short duration. From a labor relations perspec-
tive, the challenges faced by these various enterprises appear 
rather similar. 
However, the analogous employment problems faced by the 
construction industry and the motion picture industry, for ex-
ample, do not make a movie producer a construction industry 
contractor entitled to the 8(f) 
exemption. For purposes of Sec-
tion 8(f), the movie producer remains a movie producer, and 
not a building contractor, even though the producer employs 
many skilled craftsmen to desi
gn, construct, and wire highly sophisticated structures and sets. 
In Frick Co
., 141 NLRB 1204 (1963), the Board adopted the 
trial examiner™s findings and conc
lusions that the respondent in 
that case was not primarily engaged in the building and con-
struction industry as that term
 is used in Section 8(f). 
 The 
General  Counsel had argued that
 the Board should not look at 
the respondent™s operations as a 
whole, but only that portion 
involving the particular collective-bargaining agreement in  

issue, which was exclusively related to construction work. 
The trial examiner re
jected the General 
Counsel™s position as 
being inconsistent with the intent of Congress when it enacted 
the 8(f) exception: 
 [A]doption of the General Coun
sel™s view would render valid 
under Section 8(f) any contract with a building trades union 
for work to be done on a construction job regardless of the na-
ture of the employer™s business. It is a well settled rule of 
statutory construction that Congress will not be presumed to 
have intended a vain action. It is also a familiar canon that a 
statutory provision, which, like Section 8(f) creates an excep-
tion to the general scheme of a statute, will be strictly con-
strued. Both these rules militate against acceptance of the 

General Counsel™s construction, and I reject it. 
 (141 NLRB at 1208 (footnote omitted).) 
 In light of this reasoning, I find that the Respondent is not 
engaged primarily in the building and construction industry. 
Certainly, its employees perform 
considerable construction, but 
this work is incidental to its mission of producing trade shows, 
in the same sense that constructing sets or even complete build-
ings for use in a motion picture would be incidental to the basic 
mission of producing the film. 
If a trade show or movie producer hired a construction con-
tractor to erect a structure, this building activity might well be 
primary to the mission of the contractor, but it would remain 
secondary to the mission of the producer. Even assuming for 
the sake of analysis that the work of assembling displays and 
 EXPO GROUP 407 exhibits constitutes activity in the construction industry,
36 I find  
that the Respondent is only
 secondarily, and not primarily, 
engaged in that industry. 
Because the evidence must establish all three requirements 
listed above, my finding that th
e Respondent is not primarily 
engaged in the building and construction industry  means that it 
is not eligible for the 8(f) exemption, and examination of the other two factors is not necessary
.  However, because the Board 
might disagree with my finding, I will make findings regarding 

the other two requirements. 
B. Were the Employees Covered by the Agreement Engaged in 
the Building and Construction Industry? 
The evidence does not establish that the employees referred 
by the Charging Party performed any construction work. They 
did not build the exhibits and displays.  They did not take them 
apart for shipment, or put them together at the convention site. 
The work of these employees 
involved moving the materials 
from place to place. Therefore, 
I cannot find that the employees 
in question did any construction work. 
C.  Is the Charging Party a Labor Organization of  Which 
Building and Construction Employees are Members? 
The evidence does not establish that the Charging Party is a 
labor organization of which building and construction employ-
ees are members. Therefore, the Respondent has not met the 
third requirement needed to estab
lish its eligibility for the 8(f) 
exemption. In making this finding, I have drawn guidance from the 
legislative history of Section 8(f). When Congress was 
considering the Landrum-Griffin bill, the McClellan Committee 
had recently completed hearings on racketeering by officials in 
certain unions. Congressman Gri
ffin assured his colleagues that 
making prehire agreements lawful
 in the construction industry 
would not encourage sham arrangements with dummy or 
ﬁsweetheartﬂ unions:  Section 702 of the Committee bill does not open the door to 
sweetheart contracts or dealings with paper locals dominated 
by racketeers.  Prehire contracts are 
negotiated only with un-
ions which can supply the sk
illed mechanics and laborers re-
quired for construction work. 
The disclosures before the 
McClellan Committee related to employees already on the 
payroll who were forced into racketeering unions not of their 
own choosing. 
 Legislative History of the 
Labor-Management Reporting and 
Disclosure Act of 1959, page 1578, quoting Congressional 
Record of August 11, 1959 (emphasis added). 
The record here does not establish that the Charging Party 
provided the Respondent any empl
oyees skilled in construction 
work.  At most, the evidence suggests that the Union referred 

employees with experience in transportation work, such as 
driving a truck or forklift or keeping records of shipments. 
Since the employees referred by the Union did not perform any 
construction work for the Responde
nt, it is not surprising that 
they would lack such qualifications. 
In sum, I find that the record does not establish any one of 
the three requirements, all of which are necessary to qualify the 
                                                          
 36.The structures involved can be more elaborate than suggested by 
the terms ﬁdisplayﬂ and ﬁexhibit.ﬂ  Thus, the Respondent introduced 
evidence about the construction of a complete ACE Hardware store at 
one location. 
Respondent for the 8(f) exemption.
  Therefore, I find that the 
Respondent™s collective-bargaini
ng agreements with the Charg-
ing Party did not arise under Section 8(f) of the Act. 
4. The Respondent™s other defenses
 The next defense raised in the Respondent™s answer depends 
on whether the Union enjoyed majority status at the time the  
Respondent recognized it.  Discu
ssing this defense may entail a 
repetition of the principles already addressed above under the 
heading ﬁRepresentation Under Section 9 of the Act.ﬂ How-
ever, to the extent that this 
defense attempts a way around the 
presumptions on which the Gene
ral Counsel relies, it appears 
important to consider it separately. I conclude that no detour 
around these presum
ptions exists. The point of this argument, I believe is that at a general con-
tractor does far more than actual
ly put up buildings, so its na-
ture should not be judged based on 
what percentage of its reve-
nues paid workers to saw, hammer, weld, or rivet. The Respon-
dent must make this argument, that work in the building and 
construction industry includes 
a general contractor™s adminis-
trative functions, because building displays and exhibits consti-
tutes only a small part of the Expo Group™s work.  The Respon-
dent concedes as much in its brief: 
 Of the services Respondent provides, the only work 
which may be construction re
lated is limited to its con-
struction of elaborate displays, whether they be backdrops 
for a stage, store fronts for a specific exhibit or steps lead-
ing to a stage. [R . Exhs. 4, 
16] These displays are primar-
ily built at its Hurt Street facility and reassembled at the 
show sites. After the exhibiti
ons, the displays are disman-
tled or stored
 at Respondent™s warehouse. [Tr. 64, 366, 
369, 389Œ394; R. Exh. 4.] Re
spondent admitted that any 
construction work it performs 
is only a small part of all 
the services it provides to the trade show and convention 
industry. [Tr. 308.])  Respondent also admitted it was not a 
member of any building and construction industry general 

contractors association and did not have to acquire con-
struction permits to perform 
any of its work.  [Tr. 377.] 
 (R. Br. at 9, emphasis added.) 
 It is certainly true that a general contractor in the construc-
tion industry does far more than 
erect buildings. Merely satisfy-
ing the recordkeeping requiremen
ts of various levels of Gov-
ernment consumes an apprecia
ble portion of the general con-
tractor™s efforts,  but the same can be said of most large enter-
prises today, regardless of whether they are engaged in the 
construction industry. 
Such support functions, as
 well as essential sales and staff 
functions, require considerable proportion of most employers™ 

efforts but these functions do not 
seem to define the essential 
character of the enterprise.  When considering the percentage of 
resources devoted to support staf
f, the basic question remains, 
what mission does this staff support? 
Is the mission to construct office buildings and homes? To 
produce motion  pictures? To stage large-scale events such as 
presidential inaugurations or
 Olympic ceremonies? To produce 
expositions or trade shows? 
All of these examples concern 
endeavors of relatively brief 
duration, which require substant
ial numbers of employees for 

short periods of time.  Thus, they all present somewhat similar 
problems of finding and hiring skilled or experienced
 employ-
ees for
 work of short duration. From a labor relations perspec-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 408 tive, the challenges faced by these various enterprises appear 
rather similar. 
However, the analogous employment problems faced by the 
construction industry and the motion picture industry, 
for ex-ample, do not make a movie producer a construction industry 
contractor entitled to the 8(f) ex
emption.  For purposes of Sec-
tion 8(f), the movie producer remains a movie producer, and 
not a building contractor, even though the producer employs 
many skilled craftsmen to desi
gn, construct, and wire highly sophisticated structures and sets. 
The Respondent contends that even
 if it isn™t in the construc-
tion industry, its 1993Œ1996 agreement with the Union was still 
a prehire agreement, and did not signify that the Union enjoyed 
majority status at the time the Respondent signed it. The Re-
spondent™s brief states, in part: 
 Even if Respondent is not included in the definition of 
building and construction industry, it nonetheless has no 

obligation to bargain with 
the Union. The voluntary es-
sence of a pre-hire agreement, as articulated in 
Deklewa, 
supra, does not stem from the ﬁconstruction industryﬂ na-
ture of an employer™s business nor does  it stem from Sec-

tion 8(f).  Rather, a pre-hire agreement is voluntary be-
cause it is entered into despite the absence of  any obliga-
tion to do so.  An employer signatory to a pre-hire agree-
ment, as with Expo, has no employees from which to de-
termine majority support.  In many cases, as here, an em-
ployer signs the pre-hire agreement in order to obtain em-

ployees. Upon expiration of the agreement, parties enjoy 
the same non-majority, non-obligatory relationship they 
enjoyed prior to its execution. 
 (R. Br. at 24Œ25.) 
 It appears that the Respondent 
is urging me to look at the 
circumstances surrounding its signing of the agreement. For the 
reasons discussed above, I canno
t do so. The Supreme Court™s 
decision in Bryan Mfg. Co., 
supra, and the Board™s decisions in 
cases such as 
Jim Kelley™s Tahoe Nugget, 
supra, make that 
point clear. The agreements which the Respondent signed with the Un-
ion do more than cast the Union in the role of an employment 

agency sending job applicants when the Respondent needed 
workers. Rather, these agreem
ents specifically recognize the 
Union as the employees™ collective-bargaining representative.  I 
must presume, conclusively, 
that the Respondent would not 
have granted such recognition if the Union had not enjoyed 

majority status at that time. 
However, the Respondent disput
es that the case law requires 
such a presumption.  In its 
brief, the Respondent states: 
 While Section 10(b) would bar a finding of unfair labor prac-
tice in the inception of these contracts, assuming the absence 
of qualification under Section 8(f), the Board has not permit-
ted Section 10(b) to bar evidence which sheds light upon the 
beginning nature of a relationship. 
Theatrical & Stage Em-
ployees, 
266 NLRB 703 (1983); 
CIM Mechanical Co., 
275 
NLRB 685 (1985) (October 8, 1980 Agreement, and charge 
filed August 20, 1982).  When on
e applies this principle to the 
present case, there is no basis for any presumption of majority 

status. 
 (R. Br.at 25.) 
 The first of the cited cases, 
Theatrical & Stage Employees 
Local 592 (Saratoga Performing Arts Center), 
266 NLRB 703 (1983), involved whether a union not primarily engaged in the 

building and construction indus
try had violated Section 
8(b)(1)(A) and (2) of the Act.  A subsidiary issue involved 

whether the union and employer had entered into an arrange-
ment creating an exclusive hiring hall. 
The collective-bargaining ag
reement itself was ambiguous, 
and thus, the administrative law judge had to look at the prac-
tice of the company and union to determine whether, in fact, the 
only way a person could become employed at the company was 
to go through the union. The judge decided that he could not 
consider evidence of events occurring more than 6 months be-
fore the filing of the charge. The Board disagreed, citing the 
Supreme Court™s decision in Bryan Mfg. Co.
 for the principle 
that evidence of such events c
ould be used to ﬁshed light on the 
true character of matters occurring within the limitations pe-
riod.ﬂ However, this case did not involve a situation in which the lawfulness of the union™s action necessarily depended on the 
lawfulness of an act occurring earlier than the cutoff date im-
posed by the statute of limitat
ions. Whether or not the union 
and employer had an exclusive 
hiring hall arrangement before 
that cutoff date would be us
eful to know in determining 
whether they had such an arrangement during the time period 

covered by the complaint, but this information was not essential 
to finding a violation.  After all, the union and employer could 
have changed their arrangement at any time. 
Moreover, as the Board noted, in proving a violation of the 
statutory provisions involved, it 
was not essential that the union 
have an exclusive hiring hall 
arrangement with the company. 
The Board specifically repudiated 
the judge™s holding that es-
tablishing an exclusive hiring hall arrangement was an ﬁessen-
tial  element of a violation.ﬂ  266 NLRB at 703 fn. 2. 
Therefore, the 
Theatrical & Stage Employees Local 592 
case 
illustrates the first situation the Supreme Court described in 
Bryan Mfg. Co. where events which took place before the stat-
ute of limitations cutoff date remain ﬁwithin viewﬂ to shed light 
on more recent events. The Board may look at those events 
because deciding whether the respondent committed the unfair 
labor practices alleged in the complaint does not depend on 
finding that an unfair labor practice occurred before the statute 
of  limitations cutoff date. 
The second situation described in 
Bryan Mfg. Co. arises 
when a particular theory of the case, either the prosecution™s 
theory of violation or the respondent™s theory of defense, de-
pends on proving that a violation took place before the statute 
of limitations cutoff date. That is
 the situation in this case, 
where an essential element of the Respondent™s defense is prov-

ing that it recognized the Union unlawfully before the statute of 
limitations cutoff date. Therefore, 
Theatrical & Stage Employ-
ees Local 
592, involving the other type of situation, is not ap-
posite. The other case cited by the Respondent, 
CIM Mechanical Co., 275 NLRB 685 (1985), involved an employer indisputably 
in the construction industry and eligible for the 8(f) exception. 
Since such an employer does not violate the Act by recognizing 
a construction industry union pursuant to Section 8(f),
 looking 
back to determine what form of recognition the Respondent 
granted does not involve the Board in determining whether an unfair labor practice occurred befo
re the statute of limitations 
cutoff date. In 
Brannan Sand & Gravel Co.,
 289 NLRB 977 (1988), the Board stated: 
  EXPO GROUP 409 Nothing in Bryan precludes inquiry into the establish-
ment of construction industry 
bargaining relationships out-
side the 10(b) period.  Going back to the beginning of the 
parties™ relationship here simply seeks to determine the 
majority or nonmajority based 
nature of the current rela-
tionship and does not involve a determination that any 

conduct was unlawful either within or outside of the10(b) 
period.  (289 NLRB at 982.) 
 The Respondent™s brief also cites language in 
Buckley 
Broadcasting Corp., 284 NLRB 1339, 1344 (1987), that ﬁAs an 
evidentiary matter, presumptions
 should arise when it is be-
lieved that proof of one fact renders the inference of the exis-
tence of another fact so probable 
that it is sensible and timesav-
ing to assume the truth of the inferred fact until it is affirma-

tively disproved.ﬂ (Footnote omitted.) However, certain pre-
sumptions serve purposes which are not wholly evidentiary. For 
example, the presumptions in Bryan Mfg. Co., 
discussed above, 
give effect to the statute of 
limitations, and the policies embod-
ied in such presumptions govern the trier of fact. Therefore, I 
conclude that 
Buckley Broadcasting Corp
. is inapposite. 
In sum, I must reject the Res
pondent™s argument that I may, 
and should, examine whether the Union enjoyed majority status 
when the Respondent recognized it. Since the Respondent is 
not an employer primarily en
gaged in the building and con-
struction industry, and because
 the Respondent recognized the 
Union more than 6 months before  the filing of the unfair labor 
practice charge, I must presume 
that the Respondent™s recogni-
tion was lawful, and that the Union then had the support of a 

majority of unit employees. 
The Respondent™s next defense st
ates that the ﬁUnion, by its 
actions, has failed and refused to bargain collectively with Re-
spondent.ﬂ The evidence establ
ishes exactly the opposite. The 
Union did not engage in ﬁtake it or leave itﬂ bargaining, but 
expressed willingness to negotiate to address the particular 
needs of the Respondent. Therefore, I must reject this defense.  
The Respondent™s next defense c
ontends that the Union ﬁhas 
never alleged or establ
ished its majority status in regard to the 
unit named in the Complaint.ﬂ My findings that the amended 
complaint describes the unit actually in existence at the time the 
Respondent withdrew recognition, and that the Union was the 
majority representative of the Respondent™s employees in this 

unit, cause me to reject this defense. 
The next defense raised by th
e Respondent™s answer alleges 
that it ﬁhas a reasonable basis for believing that the Union does 
not have a majority statusﬂ in any unit of the Company™s em-
ployees. The Respondent did not 
present any evidence to show 
that it relied on objective considerations that the employees no 
longer supported the Union.  Therefore, I must reject this de-fense. Finally, the Respondent™s answer 
alleges that at all relevant 
times, another labor organizatio
n has been the exclusive bar-
gaining representative of  ﬁcertain of the positions named in the 
unitﬂ described in the complaint.
 Again, the Respondent did not 
present evidence to 
support this defense. 
The record suggests another labor organization represents the 
employees classified as decorators, and that this labor organiza-
tion sometimes has disputed the assignment of truck driving 
work. However, there is no evidence that any other union 
represents, or has represented, the employees in the unit de-
scribed in paragraph 7 of the comp
laint, as amended. Therefore, 
I must reject this defense. 
In sum, I do not find merit in any of the Respondent™s de-
fenses. Instead, l find that the 
General Counsel has established 
that the Respondent committed the unfair labor practices al-
leged in the complaint. 
CONCLUSIONS OF LAW 
1. The Respondent, Pekowski En
terprises, Inc. d/b/a the 
Expo Group, is engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
2. The Charging Party, International Brotherhood of Team-
sters, Local Union 745, AFLŒCIO, is a labor organization within the meaning of Section 2(5) of the Act. 
3. The following employees of the Respondent constitute a 
unit appropriate for the purposes of collective bargaining within 
the meaning of Section 9(b) of the Act:  
 Included: drivers, checkers, helpers, warehousemen, dock-
men, forklift operators, mechanic Class A, mechanic 
Class B, servicemen, partsmen, tiremen, within the juris-
diction of Teamsters Local 745.  
Excluded: all other employees, 
including forklift operators 
working on premises for which a building permit has been 
issued, guards and supervisors, as defined in the Act.  
 4. Since on or about May 1992, 
and at all times thereafter, 
the Charging  Party has been the exclusive collective-

bargaining representative of the unit described in paragraph 3, 
above, based on Section 9(a) of the Act. 
5. Some time in May 1992, th
e exact date not known, the 
Respondent recognized the Charging Party as the exclusive 
bargaining representative of the employees described in para-
graph 3, above. The Respondent executed two collective-
bargaining agreements, embodying 
this recognition, the latter 
of which was effective by 
its terms from August 1, 1993, 
through July 31, 1996. 
6. On August 1, 1996, without affording the Charging Party 
prior notice or an opportunity 
to negotiate regarding the 
changes and their effects, the 
Respondent ceased  applying the 
terms of the 1993Œ1996 collective-bargaining agreement de-
scribed in paragraph 5, above
. These terms concerned manda-
tory subjects of bargaining, and 
included a requirement that the  
Respondent use the Charging Pa
rty™s referral services when 
seeking applicants for employment. 
7. By letter dated Septembe
r 26, 1996, the Respondent with-
drew recognition from the Charging Party and, at all times 
thereafter, has refused to recognize and bargain with the Charg-
ing Party as the exclusive representative of the employees in 
the unit described in paragraph 3, above. 
8. By the actions described in 
paragraphs 6 and 7, above, the 
Respondent failed and refused to bargain collectively and in 
good faith with the Charging Party, and thereby violated Sec-

tion  8(a)(5) and (1) of the Act. 
9. The unfair labor practices 
described above affected com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
THE REMEDY 
Having found that the Respondent engaged in certain unfair 
labor practices, I recommend that it be
 ordered to cease and 
desist therefrom, and take certain affirmative action necessary 
to effectuate the policies of the Act.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 410 Specifically, on these findings of fact and conclusions of law 
and on the entire record in this case, I issue the following rec-
ommended37 ORDER The Respondent, Pekowski Enterprises, Inc. d/b/a the Expo 
Group, Irving Texas,  its officers, agents, successors, and as-signs, shall 
1. Cease and desist from 
(a) Refusing to recognize and bargain with the Charging 
Party as the exclusive representative of its employees in the 
unit found appropriate here. 
(b) Making changes in the terms and conditions of employ-
ment of the employees in the unit found appropriate here, with-
out first notifying the Charging Party of its intention to make 
such changes, and affording the Charging Party the opportunity 
to engage in negotiations rega
rding such proposed changes and 
their effects, in accordance with the Respondent™s duty under 

Section 8(d) of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of  the Act. 
(a) Restore the terms and cond
itions of employment which 
were in effect, and applicable to employees in the bargaining 
unit, including use of the Chargi
ng Party™s employment referral 
service in the manner agreed on in the parties™ 1993Œ1996 col-
lective-bargaining agreement, 
before the Respondent unilater-
ally changed those terms and conditions of employment on 

August 1, 1996. 
(b) Make whole, with interest, those employ
ees who would 
have been referred for employment through the Charging 
                                                          
                                                           
37.If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, thes
e findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board, and all objections to them shall be deemed 

waived for all purposes. 
Party™s referral system and empl
oyed by the Respondent but for 
the unlawful unilateral changes in
 terms and conditions of em-
ployment which it made on August 1, 1996. 
(c) Recognize and bargain with the Charging Party as the ex-
clusive collective-bargaining representative, pursuant to Sec-
tion 9 of the Act. of the employees in the unit found appropriate 
here. (d) Within 14 days after service by the Region, post at its Ir-
ving, Texas facility copies of the attached notice marked as 
ﬁAppendix B.ﬂ38   
Copies of the notice on forms provided by the 
Regional Director, after being si
gned by Respondent™s author-
ized representative, shall be 
posted by Respondent and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by Respondent to ensure that 
the notices are . not altered, defaced, or covered by any other 
material. In the event that, during the tendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current and former employee
s employed by the Respondent 
at any time since September 26, 1996. 
(e)  Within 21 days after service by the Region, file with the 
Regional  Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that 
Respondent has taken to comply. 
  38.If this Order is enforced by a judgment of the United States Court 
of Appeals, the words in the notice 
reading, ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 